                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 1 of 80
641−435−4505

 Filing Date    #                                        Docket Text

                    159   Notice Setting Bar Date for Objections Re: Motion − for Partial
                          Withdrawal of the Reference Filed by Cornice & Rose International, LLC
                          (related document(s)157 Motion). Objections due by 5/15/2020. (Kruse,
 04/24/2020               Bradley) (Entered: 04/24/2020)

                    160   Hearing Set (related document(s)155 Motion to Reconsider, 156 Motion
                          to Reconsider, 158 Motion To Stay) Hearing scheduled for 5/8/2020 at
 04/24/2020               03:00 PM via Telephonic Hearing. (dcri) (Entered: 04/24/2020)

                    162   Notice of Appearance and Request for Notice by Eric J. Langston Filed
                          by Interested Party Four Keys, LLC. (Langston, Eric) Modified on
 04/27/2020               4/28/2020 (tsta). (Entered: 04/27/2020)

                    163   Notice of Appearance and Request for Notice by Eric W. Lam Filed by
 04/27/2020               Interested Party Four Keys, LLC. (Lam, Eric) (Entered: 04/27/2020)

                    164   Status Report Filed by Interested Party Four Keys, LLC. (Attachments: #
 04/27/2020               1 Exhibit Exhibit A) (Langston, Eric) (Entered: 04/27/2020)

                    165   Report of Trustee (re: sale, settlement or lease) I, Charles L. Smith,
                          Trustee in the case, report that the sale, settlement or lease set forth is
                          complete; and the estate has received the proceeds from the party or
                          parties identified therein for the property or actions listed. Filed by
                          Charles L. Smith (related document(s)134 Sell/Sale of Property). (Smith,
 04/28/2020               Charles) (Entered: 04/28/2020)

                    166   Objection to Motion to Reconsider Filed by Four Keys, LLC (related
                          document(s)155 Motion to Reconsider). (Lam, Eric) (Entered:
 05/06/2020               05/06/2020)

                    167   Objection to Motion for Withdrawal of Reference Filed by Four Keys,
                          LLC (related document(s)157 Motion). (Lam, Eric) (Entered:
 05/06/2020               05/06/2020)

                    168   Objection to Motion to Reconsider Filed by Four Keys, LLC (related
                          document(s)156 Motion to Reconsider). (Lam, Eric) (Entered:
 05/06/2020               05/06/2020)

                    169   Objection to Motion To Stay Filed by Four Keys, LLC (related
 05/06/2020               document(s)158 Motion To Stay). (Lam, Eric) (Entered: 05/06/2020)

                    170   Motion to Appear pro hac vice (Louis K. Bonham) Filed by Cornice &
 05/06/2020               Rose International, LLC (Kruse, Bradley) (Entered: 05/06/2020)

                    171   Response to Motion to Reconsider, Motion to Reconsider, Motion To
                          Stay Filed by City of Charles City, Iowa (related document(s)155 Motion
                          to Reconsider, 156 Motion to Reconsider, 158 Motion To Stay). (Clark,
 05/07/2020               Monica) (Entered: 05/07/2020)

                    172   Joinder in Objection to Motion for Reconsideration Filed by Trustee
                          Charles L. Smith (related document(s)166 Objection). (Smith, Charles)
 05/07/2020               (Entered: 05/07/2020)


  Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 2 of 80
                  173   Joinder in Objection to Motion for Withdrawal of Reference Filed by
                        Trustee Charles L. Smith (related document(s)167 Objection). (Smith,
05/07/2020              Charles) (Entered: 05/07/2020)

                  174   Joinder in Objection to Motion for Reconsideration of Order Filed by
                        Trustee Charles L. Smith (related document(s)168 Objection). (Smith,
05/07/2020              Charles) (Entered: 05/07/2020)

                  175   Joinder in Objection to Motion for Stay Filed by Trustee Charles L.
                        Smith (related document(s)169 Objection). (Smith, Charles) (Entered:
05/07/2020              05/07/2020)

                  176   Order Granting Motion To Appear pro hac vice (Louis K. Bonham)
                        (Related Doc # 170) Dated and Entered on 5/7/2020. (tsta) (Entered:
05/07/2020              05/07/2020)




 Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 3 of 80
                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA


In re                                             )
                                                  )
MCQUILLEN PLACE COMPANY, LLC, an                  )             Case No. 19-00507
Iowa limited liability company,                   )             Chapter 7
                                                  )
              Debtor.                             )             Hon. Thad J. Collins
                                                  )
                                                  )

 NOTICE OF OBJECTION BAR DATE TO MOTION TO WITHDRAW REFERENCE

NOTICE IS HEREBY GIVEN that on the 24th of April, 2020, Cornice & Rose International, LLC,
filed its MOTION OF CORNICE & ROSE INTERNATIONAL, LLC, FOR PARTIAL
WITHDRAWAL OF THE REFERENCE [Docket No. 157] (the “Motion”). A copy of the Motion
may be obtained from the undersigned or may be viewed at the Clerk, U.S. Bankruptcy Court,
Northern District of Iowa, 111 7th Avenue, SE, Sixth Floor, Cedar Rapids, IA 52401. A copy of
this Notice has been served upon all creditors and parties of interest as listed below.

NOTICE IS FURTHER GIVEN any and all objections to the Motion must be filed on or before
the 15th day of May, 2020. The objection must be filed with the Clerk, U.S. Bankruptcy Court,
Northern District of Iowa, 111 7th Avenue, SE, Sixth Floor, Cedar Rapids, IA 52401, and
simultaneously a service copy must be mailed to counsel, Bradley R. Kruse, Esq., Dickinson,
Mackaman, Tyler & Hagen, P.C., 699 Walnut Street, Suite 1600, Des Moines, Iowa 50309-3986.

NOTICE IS FURTHER GIVEN that timely-filed objections, if any, will be set for hearing by
separate notice. If no objections are filed, the appropriate order will be entered.


                                          Respectfully submitted,

                                          CORNICE & ROSE INTERNATIONAL, LLC

                                          /s/Bradley R. Kruse
                                          Bradley R. Kruse AT0004483
                                          Dickinson, Mackaman, Tyler & Hagen, P.C.
                                          699 Walnut Street, Suite 1600
                                          Des Moines, Iowa 50309-3986
                                          direct:(515)246-4505
                                          fax: (515)246-4550
                                          email: bkruse@dickinsonlaw.com




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 4 of 80
                               CERTIFICATE OF SERVICE

       This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 24th day of April, 2020, and
was also mailed via the United States mail with postage pre-paid on that same day to the parties
displayed on the Service List appended hereto.



                                            /s/ Heidi Dorrell




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 5 of 80
Label Matrix for local noticing           Amelia Management, LLC              Amelia Trust
0862-4                                    1110 N. Grand Avenue, Ste. 300      c/o Charles M. Thomson, Trustee
Case 19-00507                             Charles City, IA 50616-2139         1110 North Grand Ave., Suite 300
Northern District of Iowa                                                     Charles City, Iowa 50616-2139
Mason City
Fri Apr 24 12:55:01 CDT 2020

Amelia Trust                              Atlas Painting                      BRP Bruening
c/o Judith M. O'Donohoe                   911 Sycamore Street                 900 Montgomery Street
PO Box 307                                Waterloo, Iowa 50703-4815           Decorah, Iowa 52101-2343
116 N. Main Street
Charles City, IA 50616-2015


Bergan KDV                                Bluhm's Cedar Valley Electric       Bluhm's Cedar Valley Electric
P.O. Box 2100                             409 South Johnson Street            PO BOX 287
Waterloo, IA 50704-2100                   Charles City, Iowa 50616-2621       FLOYD, IA 50435-0287




Cedar Rapids Bank & Trust Company         Cedar Rapids Bank & Trust Company   Cedar Rapids Bank & Trust Company
500 First Avenue, NE                      c/o Joseph E. Schmall               c/o Laura M. Hyer
PO Box 789                               PO Box 2804                          PO Box 2804
Cedar Rapids, IA 52406-0789              Cedar Rapids, IA     52406-2804      Cedar Rapids, IA     52406-2804




Cerro Gordo County, Iowa                 Charles M. Thomson                   Cincinnati Insurance
Carlyle D Dalen                           1110 N. Grand Ave., Suite 300       Post Office Box 145496
Asst. County Atty.                       Charles City, Iowa 50616-2139        Cincinnati, OH 45250-5496
220 N. Washington Ave.
Mason City, la 50401-3220
                                                                                                                  I
City of Charles City, IA                 City of Charles City, Iowa           City of Charles City, Iowa
c/o Brad Sloter                          105 Milwaukee Mall                   c/o Monica Clark
200 North Johnson Street                 Suite 2                              50 South Sixth Street, Suite 1500
Charles City, IA     50616               Charles City, IA 50616-2280          Minneapolis, MN     55402




Monica L Clark                           Cornice & Rose International, LLC    Cornice & Rose International, LLC
Dorsey & Whitney LLP                     804 Roberts Road                     804 Roberts Road
500 South Sixth Street, Suite 1500       Barrington, IL 60010-1142            Tower Lakes
Minneapolis, MN 55415-1532                                                    Barrington, IL 60010-1142




Cornice & Rose International, LLC        Cornice & Rose Intl Ltd.             Custom Air
c/o Bradley R. Kruse                     804 W Roberts Road                   Brett Payton
699 Walnut Street, Suite 1600            Barrington, IL 60010-1142            10443 Osage Rd
Des Moines, IA    50309                                                       Waterloo, IA 50703-9349




Day Rettig Martin, P.C.                  Day Rettig Martin, P.C.              Dean Snyder Construction
150 1st St NE - Suite 415                150 1st St NE - Suite 415            913 N. 14th Street
Cedar Rapids, IA 52401-1110              P.O. Box 2877                        Clear Lake, Iowa 50428-2138
                                         Cedar Rapids, IA 52406-2877




Dean Snyder Construction Co.              (p) CEDAR VALLEY STEEL INC          Donald H Molstad
P.O. BOX 181                             280 50TH AVE SW                      505 6th St , Suite 308
913 N 14th Street                        CEDAR RAPIDS IA 52404-4933           Sioux City, la 51101-1201
Clear Lake, IA 50428-2138


                     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 6 of 80
Larry S. Eide                            Elwood Law Firm                       Elwood Law Firm
103 East State Street, Suite 800         116 N. Main Street                    c/o Judith O'Donohoe
PO Box 1588                              Charles City, Iowa 50616-2015         116 North Main Street
Mason City, IA 50402-1588                                                      PO Box 307
                                                                               Charles City, IA     50616


Elwood, O'Donohoe, Braun & White         First Security Bank & Trust Company   First Security Bank & Trust Company
116 N. Main St., PO Box 307              809 Clark Street                      809 Clark Street
Charles City IA 50616-0307               Charles City, IA 50616-2208           PO Box 577
                                                                               Charles City, IA 50616-0507




First Security Bank & Trust Company      First Security Bank & Trust Company   First Security Bank & Trust Company
c/o Eric J. Langston                     c/o Eric W. Lam                       c/o Larry S. Eide
115 Third Street SE, Suite 1200          115 Third Street SE, Suite 1200       Pappajohn, Shriver, Eide & Nielsen P.C.
Cedar Rapids, IA    52401                Cedar Rapids, IA     52401            103 East State Street, Suite 800
                                                                               PO Box 1588
                                                                               Mason City, IA 50402-1588

Floyd County Treasurer                   Brandon James Gray                    J D Haas
101 South Main Street Ste 303            Iowa Attorney General's Office        J D Haas & Associates, PLLC
Charles City, Iowa 50616-2792            1305 Walnut                           1120 E. 80th St.
                                                                                                                         £
                                         Des Moines, IA 50319-0109             Suite 200
                                                                               Bloomington, MN 55420-1407



Hawkeye Alarm                            Hildreth & Co., LLC                   Laura Michelle Hyer
16 Commercial Street                     1110 N. Grand Ave., Suite 300         Bradley & Riley, PC                       E
Waterloo, Iowa 50701-1310                Charles City, Iowa 50616-2139         PO Box 2804
                                                                               Cedar Rapids, IA 52406-2804               I

IL Switchboard                           Internal Revenue Service              Iowa Economic Development Authority
125 West Laura Drive                     PO Box 7346                           200 E Grand Avenue
Addison, IL 60101-5178                   Philadelphia, PA 19101-7346           Des Moines, IA 50309-1834




Iowa Economic Development Authority      James A Gray                          Jed Construction
Office of the Attorney General of Iowa   James Gray                            102 Grand Street
ATTN:   Bankruptcy Unit                  804 Roberts Road                      Elma, Iowa 50628-8189
1305 E. Walnut Street                    Barrington, IL 60010-1142
Des Moines, IA 50319-0109



Jendro Sanitation                        Judith Mack Odonohoe                  Kamm Excavating Corp
108 Prospect Lane                        P O Box 307                           1301 Hildreth Street
Charles City, Iowa 50616                 116 N Main St                         Charles City, IA 50616-3663
                                         Charles City, la 50616-2015




Bradley R. Kruse                         L. Ashley Zubal                       Eric W. Lam
699 Walnut St., Ste. 1600                Trial Attorney                        115 Third Street S.E. Suite 1200
Des Moines                               U.S. Trustee                          Cedar Rapids, IA 52401-1222
Des Moines, IA 50309-3944                Federal Building
                                         210 Walnut Street, Rm 793
                                         Des Moines IA 50309-2108

Eric J. Langston                         Larry Steven Eide                     Laura Michelle Hyer
Simmons Perrine Moyer Bergman PLC        103 E. State St., Suite 800           P 0 Box 2804
115 Third Street SE                      P.O. Box 1588                         2007 1st Ave S E
Suite 1200                               Mason City, IA 50402-1588             Cedar Rapids, IA 52402-6344
Iowa

                    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 7 of 80
Cedar Rapids, IA 52401-1222
MAS                                       McQuillen Place Company, LLC       Mediacom
41W195 Railroad Street                    1110 North Grand Ave., Suite 300   1 Mediacom Way
Pingree Grove, IL 60140-8980              Charles City, IA 50616-2139        Mediacom Park
                                                                             New York, NY 10918-4810




Mick Gage Plumbing & Heating              Mid American Energy                Midwest Engineering
511 West Milwaukee Street                 666 Grand Ave.                     8236 W. 51st Street
New Hampton, Iowa 50659-1105              Des Moines, Iowa 50309-2580        Sioux Falls, SD 57106-7861




Midwest Fire Sprinkler                    (p) MILLS INC                      Donald H. Molstad
2001 De Wolf Street                       1906 GILBERT ST                    701 Pierce St., Ste. 305
Des Moines, Iowa 50316-2761               CHARLES CITY IA 50616-9171         Sioux City, IA 51101-1037




Judith O'Donohoe                         O'Hara's Son Roofing Corporation    Allen 0. Pederson
Elwood, O'Donohoe, Braun & White, LLP     3306 N. Knox Avenue                412 Sample Street
116 North Main Street                    Chicago, IL 60641-4434              Nashua, IA 50658-9696
P.O. Box 307
Charles City, IA 50616-0307


Pederson Plumbing                        Pederson Plumbing                   Phillips Modern Ag
412 Sample Street                        Allen 0. Pederson                   2153 S. Linn Ave.
Charles City, IA 50616                   412 Sample Street                   New Hampton, Iowa 50659-9414
                                         Nashua, Iowa 50658-9696




Planscape Partners                       Premier Cleaners                    Randall Eugene Nielsen
1200 Nicollet Ave.                       816 First Avenue N                  P O Box 1588
Suite 706                                Fort Dodge, IA 50501-3906           103 E State St , Suite 800
Minneapolis, MN 55403-2409                                                   Mason City, IA 50401-3334




Robert Cardell Gainer                    Schindler Elevator Corporation      Schindler Elevator Corporation
505 5th Ave Suite 835                    1530 Timberwolf Drive               20 Whippany Rd
Des Moines, IA 50309-2317                Holland, Ohio 43528-9161            Morristown, NJ 07960-4524




Schindler Elevator Corporation           Joseph E. Schmall                   Sherri Dralle
c/o NCS, 729 Miner Rd                    2007 First Avenue SE                1308 Grandview Ave.
Highland Hts, OH 44143-2117              PO Box 2804                         Waverly, IA 50677-1038
                                         Cedar Rapids, IA 52406-2804




Christine B. Skilton                     Bradley David Sloter                Charles L. Smith
205 Brasher Street                       Noah Smith & Schuknecht PLC         25 Main Place, Ste 200
P.O. Box 39                              200 North Johnson St.               P.O. Box 248
Nashua, IA 50658-0039                    Charles City, IA 50616-1939         Council Bluffs, IA 51502-0248




T-J Service, Inc.                        T-J Service, Inc.                   T-J Service, Inc.
221 N. Main St.                          Tom Brock, President                c/o Christine B. Skilton
Charles City, IA 50616-2016              221 North Main Street               205 Brasher Street, PO Box 39
                                         Charles City, Iowa 50616-2016       Nashua, IA     50658-0039


                     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 8 of 80
                                                                                                                                                   I
                                                                                                                                                   I

Telpner Peterson Law Firm, LLP                           Charles Thomson                                        Charles McQuillen Thomson
25 Main Place, Suite 200                                 1110 North Grand, 1300                                 Law Office of Charles M. Thomson
Council Bluffs, IA 51503-0790                           Charles City, la 50616-2139                             1110 North Grand Ave., Suite 300
                                                                                                                Charles City, IA 50616-2139




U.S. Trustee                                            U.S. Trustee                                            United States Trustee
111 7th Ave SE, Box 17                                  210 Walnut Street Room 793                              United States Federal Courthouse
Cedar Rapids IA 52401-2103                              Des Moines, IA 50309-2106                               111 7th Avenue SE, Box 17
                                                                                                                Cedar Rapids, IA 52401-2103




Unruh Insulation                                        VanMeter                                                Vernon P Squires
2633 450 St.,                                           850 32nd Ave. SW                                        P 0 Box 2804
Stacyville, Iowa 50476-7549                             Cedar Rapids, Iowa 52404-3913                           2007 1st Ave S E
                                                                                                                Cedar Rapids, IA 52402-6344




L Ashley Zubal
U.S. Trustee
Federal Building
210 Walnut Street, Rm 793
Des Moines, IA 50309-2106




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed. R. Bank. P. 2002 (g) (4) .




Design Build Structures                                 Mills, Inc.
7518 Peosta Industrial Drive                            Kelvin E. Keiffer, President
Peosta, Iowa 52068                                      1906 Gilbert St.
                                                        Charles City, Iowa 50616




                                                                                                                                                   r-




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.




(u), IA                                                 (u) Cornice & Rose International, LLC                   (u)Elwood Law Office
                                                                                                                116 N. Main St. PO Box 307
                                                                                                                Charles City




(u) Mills - Inc.                                        End of Label Matrix
                                                        Mailable recipients       99
                                                        Bypassed recipients        4
                                                        Total                  103




                     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 9 of 80
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
                                                             CHAPTER 7
In Re:                                                       Bankruptcy No.

McQuillen Place Company, LLC                                 19−00507

Debtor(s)



                NOTICE SETTING TELEPHONIC HEARING
ON MOTIONS TO RECONSIDER ORDER (Docs. 155 & 156) and MOTION FOR STAY
 PENDING DETERMINATION OF PARTIAL WITHDRAWAL OF THE REFERENCE
                             (Doc. 158)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)                       847−456−1911
Charles L. Smith, Trustee                                               712−325−9000
United States Trustee
Eric Lam, Attorney for First Security Bank & Trust Company              319−366−7641
Eric Langston, Attorney for First Security Bank & Trust Company         319−896−4074
Bradley Kruse, Attorney for Cornice & Rose International, LLC
Brandon Gray, Attorney for Iowa Economic Development Authority          515−244−2600
JD Haas, Attorney for Debtor
                                                                        515−725−8773

                                                                        952−345−1025



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                          May 8, 2020 at 03:00 PM




ATTORNEY BRADLEY KRUSE IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and
available to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:



Date: April 24, 2020                                  Deputy Clerk
            Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 10 of 80
                                  United States Bankruptcy Court
                                  Northern District of Iowa
                                  111 Seventh Avenue SE Box 15
                                  Cedar Rapids, IA 52401−2101
                                  319−286−2200




Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 11 of 80
                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                            Chapter 7 Bankruptcy
                                                                    Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                         NOTICE OF APPEARANCE AND
                 Debtor.                                REQUEST FOR SERVICE OF PAPERS


         Pursuant to F.R.B.P. 9010(b), please take notice that Eric J. Langston of Simmons
Perrine Moyer Bergman PLC is appearing on behalf of Four Keys, LLC, which is an
Assignee of certain rights and benefits from First Security Bank & Trust Company, and is
therefore a party in interest.
         Pursuant to F.R.B.P. 2002 and 9007, the undersigned, on behalf of Four Keys, LLC,
hereby requests that all notices given or required to be given in this case and all papers
served or required to be served, including Notices of Abandonment, in this case be given to
and served upon the undersigned at the office address and telephone number set forth
below.
         Please take further notice that the foregoing request includes the notices and papers
referred to in the rules specified above and also includes, without limitation, notices of any
orders, applications, complaints, demands, hearings, motions, petitions, pleadings, or
requests, any other documents brought before this Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, telegraph, telex, facsimile, or otherwise.
         This Notice of Appearance and Request for Notices shall not be deemed to be and is
not a waiver of the rights of Four Keys, LLC, and is not to be construed as a waiver of any
right (i) to have final orders in non-core matters entered only after de novo review by the
district court; (ii) to have trial by jury in any proceeding; (iii) to have the district court withdraw
the reference; or (iv) any other right, claim, action, setoff, or recoupment to which Four Keys,
LLC may be entitled, all of which right, claim, action, setoff, or recoupment are reserved.




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 12 of 80
                                                          /s/ Eric J. Langston
                                                          Eric J. Langston, AT0014001
                                                          SIMMONS PERRINE MOYER BERGMAN PLC
                                                          115 Third Street SE, Suite 1200
                                                          Cedar Rapids, IA 52401
                                                          Tel: 319-366-7641; Fax: 319-366-1917
                                                          elangston@spmblaw.com
                                                          ATTORNEY FOR FOUR KEYS, LLC



                                                Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 27th day of April,
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through the
CM/ECF system to the parties of this case.

                                                          /s/ Wendi C. Scheer


Larry S. Eide
Dan Childers
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer
Donald H. Molstad
Judith O’Donohoe
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal


First Security – McQuillen/Pldgs/Drafts/Four Key Appearance by EJL.042720.0345p.wcs




                                    -2-
     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 13 of 80
                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                            Chapter 7 Bankruptcy
                                                                   Case No. 19-00507
MCQUILLEN PLACE COMPANY, LLC,
                                                       NOTICE OF APPEARANCE AND
                Debtor.                               REQUEST FOR SERVICE OF PAPERS


         Pursuant to F.R.B.P. 9010(b), please take notice that Eric W. Lam of Simmons
Perrine Moyer Bergman PLC is appearing on behalf of Four Keys, LLC, which is an
Assignee of certain rights and benefits from First Security Bank & Trust Company, and is
therefore a party in interest.
         Pursuant to F.R.B.P. 2002 and 9007, the undersigned, on behalf of Four Keys, LLC,
hereby requests that all notices given or required to be given in this case and all papers
served or required to be served, including Notices of Abandonment, in this case be given to
and served upon the undersigned at the office address and telephone number set forth
below.
         Please take further notice that the foregoing request includes the notices and papers
referred to in the rules specified above and also includes, without limitation, notices of any
orders, applications, complaints, demands, hearings, motions, petitions, pleadings, or
requests, any other documents brought before this Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, telegraph, telex, facsimile, or otherwise.
         This Notice of Appearance and Request for Notices shall not be deemed to be and is
not a waiver of the rights of Four Keys, LLC, and is not to be construed as a waiver of any
right (i) to have final orders in non-core matters entered only after de novo review by the
district court; (ii) to have trial by jury in any proceeding; (iii) to have the district court withdraw
the reference; or (iv) any other right, claim, action, setoff, or recoupment to which Four Keys,
LLC may be entitled, all of which right, claim, action, setoff, or recoupment are reserved.




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 14 of 80
                                                         /s/ Eric W. Lam
                                                         Eric W. Lam, AT0004416
                                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                                         115 Third Street SE, Suite 1200
                                                         Cedar Rapids, IA 52401
                                                         Tel: 319-366-7641; Fax: 319-366-1917
                                                         elam@simmonsperrine.com
                                                         ATTORNEY FOR FOUR KEYS, LLC

                                               Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 27th day of April,
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through
the CM/ECF system to the parties of this case.

                                                         /s/ Wendi C. Scheer

Larry S. Eide
Dan Childers
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer
Donald H. Molstad
Judith O’Donohoe
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal


First Security – McQuillen/Pldgs/Drafts/Four Key Appearance by EWL.042720.0350p.wcs




                                   -2-
    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 15 of 80
                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                       Chapter 7 Bankruptcy
                                                               Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                               STATUS REPORT
               Debtor.


       COMES NOW Four Keys, LLC. (“Four Keys”), by and through its counsel, and

respectfully submits this Status Report.

       1.     The Purchase Agreement described in the Trustee’s Motion to Sell and for Other

Relief (11 U.S.C. §§363(b) and (f)) (Dkt. 134) was assigned to Four Keys, LLC, which arranged

for funds adequate to close to be sent for arrival the morning of April 24, 2020, to Chapter 7

Trustee Charles Smith, who duly received such funds.

       2.     The sale authorized by this Court’s Order Authorizing Approving Sale Pursuant to

Section 363 of the Bankruptcy Code and Providing Related Relief (Dkt. 154) closed in the morning

of April 24, 2020, central time, by videoconference among the parties, as evidenced by, inter

alia, the Court Officer’s Deed recorded in Book 2020 at Page 0766 with the Floyd County

Recorder, which is attached hereto as Exhibit A.



                                            /s/ Eric J. Langston
                                            Eric J. Langston, AT0014001
                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                            115 Third Street SE, Suite 1200
                                            Cedar Rapids, IA 52401
                                            Tel: 319-366-7641; Fax: 319-366-1917
                                            elangston@spmblaw.com
                                            ATTORNEY FOR FOUR KEYS, LLC




                                               1

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 16 of 80
                                                  Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 27th day of April 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                      /s/ Wendi C. Scheer

Larry S. Eide; Charles Thomson; Charles L. Smith; Monica L. Clark; Brandon Gray; J D
Haas; Laura Hyer and Joe Schmall; Donald H. Molstad; Judith O’Donohoe; Christine B.
Skilton; Bradley Sloter; L. Ashley Zubal; Brad Kruse; Rita Grimm (by email)

First Security – McQuillen/Pldgs/Drafts/Status Report.042720.1425.ewl.redlined




                                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 17 of 80
                                                                 EXHIBIT A




Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 18 of 80
Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 19 of 80
Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 20 of 80
Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 21 of 80
U.S. Bankruptcy Court, Northern District of Iowa CMECF                                                                                                         Page 1 of 2




MIME-Version:1.0
From:cmecf@ianb.uscourts.gov
To:courtmail@localhost.localdomain
Bcc: Ashley.zubal@usdoj.gov, Brandon.gray@ag.iowa.gov, ELam@simmonsperrine.com, IA21@ecfcbis.com, awatson@dickinsonlaw.com, bkruse@dickinsonl
Do not notice for BK case:

Message-Id:<4057907@ianb.uscourts.gov>
Subject:19-00507 Report of Trustee (re: sale, settlement or lease)

Content-Type: text/html

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case (including pro se
litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all
other users. To avoid later charges, download a copy of each document during this first viewing. However, if the referenced document is a transcript, the free copy
and 30-page limit do not apply.

                                                                       United States Bankruptcy Court

                                                                           Northern District of Iowa

Notice of Electronic Filing

The following transaction was received from Charles L. Smith entered on 4/28/2020 at 9:17 AM CDT and filed on 4/28/2020
Case Name:           McQuillen Place Company, LLC
Case Number:         19-00507
Document Number: 165

Docket Text:
Report of Trustee (re: sale, settlement or lease) I, Charles L. Smith, Trustee in the case, report that the sale, settlement or lease set forth is complete; and the estate has
received the proceeds from the party or parties identified therein for the property or actions listed. Filed by Charles L. Smith (related document(s)[134] Sell/Sale of Property).
(Smith, Charles)

The following document(s) are associated with this transaction:


19-00507 Notice will be electronically mailed to:

Monica L Clark on behalf of Interested Party City of Charles City, Iowa
clark.monica@dorsey.com, yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Larry S. Eide on behalf of Creditor First Security Bank & Trust Company
eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com

Larry S. Eide on behalf of Defendant First Security Bank
eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com

Brandon James Gray on behalf of Creditor Iowa Economic Development Authority
Brandon.gray@ag.iowa.gov, idr.bankruptcy@ag.iowa.gov

J D Haas on behalf of Debtor McQuillen Place Company, LLC
jdhaas@jdhaas.com

J D Haas on behalf of Plaintiff McQuillen Place Company, LLC
jdhaas@jdhaas.com

Laura Michelle Hyer on behalf of Interested Party Cedar Rapids Bank & Trust Company
lhyer@bradleyriley.com, chahn@bradleyriley.com;Docket@bradleyriley.com

Bradley R. Kruse on behalf of Creditor Cornice & Rose International, LLC
bkruse@dickinsonlaw.com, awatson@dickinsonlaw.com

Eric W. Lam on behalf of Creditor First Security Bank & Trust Company
ELam@simmonsperrine.com, tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com

Eric W. Lam on behalf of Interested Party Four Keys, LLC
ELam@simmonsperrine.com, tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com

Eric J. Langston on behalf of Creditor First Security Bank & Trust Company
elangston@spmblaw.com, wscheer@spmblaw.com

Eric J. Langston on behalf of Interested Party Four Keys, LLC
elangston@spmblaw.com, wscheer@spmblaw.com

Donald H. Molstad on behalf of Debtor McQuillen Place Company, LLC
judylaw308@yahoo.com

Judith O'Donohoe on behalf of Creditor Elwood Law Office
charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com

Joseph E. Schmall on behalf of Interested Party Cedar Rapids Bank & Trust Company
jschmall@bradleyriley.com, gbowers@bradleyriley.com;docket@bradleyriley.com

Christine B. Skilton on behalf of Creditor T-J Service, Inc.



             Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 22 of 80
https://ianb-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?972787217605383-L_1_0-1                                                                                     07/02/2020
U.S. Bankruptcy Court, Northern District of Iowa CMECF                           Page 2 of 2



cbs.csslaw@butler-bremer.com

Bradley David Sloter on behalf of Interested Party City of Charles City, Iowa
brads@nsslaw.net

Charles L. Smith
trustee@telpnerlaw.com, IA21@ecfcbis.com

Charles McQuillen Thomson on behalf of Debtor McQuillen Place Company, LLC
cthomson@doall.com

Charles McQuillen Thomson on behalf of Equity Security Holder Charles Thomson
cthomson@doall.com

United States Trustee
USTPRegion12.CR.ECF@usdoj.gov

L Ashley Zubal on behalf of U.S. Trustee United States Trustee
Ashley.zubal@usdoj.gov

19-00507 Notice will not be electronically mailed to:

Mills - Inc.
,

Allen O. Pederson
412 Sample Street
Nashua, IA 50658

Telpner Peterson Law Firm, LLP on behalf of Trustee Charles L. Smith
25 Main Place, Suite 200
Council Bluffs, IA 51503




               Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 23 of 80
https://ianb-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?972787217605383-L_1_0-1       07/02/2020
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


    IN RE:                                                               Chapter 7 Bankruptcy
                                                                          Case No. 19-00507
    MCQUILLEN PLACE COMPANY, LLC,
                                                               RESISTANCE, OBJECTION, AND
                    Debtor.                                       REPLY 1 TO MOTION FOR
                                                                    RECONSIDERATION
                                                                     (CORNICE & ROSE)


        COMES NOW Four Keys, LLC2 and hereby objects to and resists and replies to the

Motion for Reconsideration filed by Cornice & Rose International, LLC (“C & R”) (Dkt

#155), as follows:

               I.      C & R’s Arguments are Not Supported by Applicable Authority

        The sole issue raised in C & R’s Motion is an argument that the Trustee may not sell

a substantially-completed building (“Property”). C & R cited to no binding or persuasive

authority supporting this position. Neither of the two decisions cited by C & R is applicable.

Specifically, C & R cited to Rottlund Co. v. Pinnacle Corp., 452 F.3d 726 (8th Cir. 2006) and

asserts any “unauthorized construction of a building covered by an architectural works

copyright (or any sale or rental of it) is thus illegal.” C & R Motion at ¶4. But Rottlund did

not hold the sale of a building constructed from infringing plans is prohibited. Rather,

Rottlund merely held a defendant infringed when the defendant used copyrighted plans to

construct other new buildings, without permission of the plan’s copyright holder. In the case

at bar, the Trustee merely sold the building, and Four Keys merely bought the building. The



1
  By filing this Resistance, Four Keys, LLC and First Security Bank & Trust Company (“Bank”) are not waiving and
are instead preserving and reserving any and all other right, title, argument, theory, etc.
2
  Four Keys, LLC is an assignee of the rights to a Purchase Agreement between First Security Bank & Trust
Company, as purchaser, and Trustee Charles Smith, as seller. See Status Report (Dkt #164, filed April 27, 2020).

                                                       1

      Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 24 of 80
Trustee did not copy anything when he sold the building, and Four Keys did not copy anything

when it bought the building. Cf. Bombardier Recreational Prod., Inc. v. Arctic Cat, Inc., 2017 WL

738335, at *4 fn. 4 (D. Minn. 2/24/17) (Rottlund dealt with “copyright infringement, one

element of which is copying …. Copying is the ultimate issue in a copyright case”) (emphasis

added).

       The facts confirm Four Keys’ reading of Rottlund. Specifically, “Rottlund was asked

by a developer to build a housing structure on a 12-acre parcel that was zoned for

apartments. Rottlund. 2004 WL 1879983, at *2 (D. Minn. 8/20/04). Rottlund’s personnel

had a “long time interest in designing but no formal training … [and nonetheless] started

with a square and eventually came up with an idea.” Id. Eventually, working with

architects, Rottlund designed a 12-unit townhome known as the Original Villa. Id. Further

developments were made, including New Villa, id. at *3, and eventually Villa II. Id. at *4.

Meanwhile, Defendant BSB obtained a copy of Rottlund’s floor plans and did a “cut-and-

paste job” by using a brochure of Rottlund units, and “Xeroxes were made and … was

pasted or taped together….” Id. BSB then designed back-to-back townhomes, again using

information contained in Rottlund brochures. BSB personnel “toured a variety of

townhomes in Minnesota including Rottlund’s Villa II.” Id. at *5. The efforts by Defendant

BSB and others eventually also produced a “homestead collection” in Illinois. Id. at *6.

Rottlund submits “there is ample direct evidence of copying,” Id. at *18, and in fact BSB’s

architect “admitted that he relied on … files [that] … contained actual floor plans for

Rottlund’s Original Villa or New Villa townhomes.” Id. The germane observation is in

Rottlund, the defendant copied Rottlund’s plans. It is on this point alone that the Eighth

Circuit affirmed the District Court. The Eighth Circuit in Rottlund did not consider the issue


                                                2

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 25 of 80
of whether sale of a building alone, without copying, constructed from infringing plans can be

prohibited.

       Rottlund is especially inapposite in the context of the Trustee’s Sale Motion, because

no plans were used, sold, or purchased via the Trustee’s Motion. And, most importantly, no

plans were copied, viz. no one made a copy of the Property via the Trustee’s Sale Motion. The

Trustee’s Sale Motion at bar is distinguishable from the Rottlund scenario. Again, Rottlund

involved copying by the Defendant of the Plaintiff’s plans, and the Rottlund Defendant

produced several new townhomes using Plaintiff’s plans. The Trustee’s Sale Motion did not

involve the production of any new homes and did not involve any copying. Rather, the

Trustee merely sold the Property “as is where is,” and Four Keys bought the building “as is,

where is.” Rottlund is therefore distinguishable and inapplicable.

       C & R also cited Palmetto Builders & Designers, Inc. v. UniReal, Inc., 342 F. Supp.2d 468

(D.S.C. 2004). In that case, Plaintiff Palmetto Builders “holds exclusive rights of certain

copyrighted architectural plans,” id. at 469, viz. Palmetto developed house plans referred to

as “Wedgewood” and “New Castle.” Id. at 470. Together with home buyers, UniReal “took

Palmetto Builders’ Wedgewood plan … [and] used [the plan] without permission … for the

design and construction of the [buyers’] new home.” Id. Similarly, another set of buyers met

with Palmetto Builders, and asked to construct a house similar to the New Castle plan.

Defendant then “once again used [Palmetto’s] copyrighted house plans for the design and

construction of a new home” for the buyers. Id. The Defendant built at least two new homes

using the Palmetto Builders’ plans.




                                               3

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 26 of 80
        While the District Court in Palmetto did issue an injunction barring future sale of the

building constructed from infringing plans, the Fourth Circuit in Christopher Phelps & Assoc.,

Ltd., v. Galloway, 492 F.3d 532, 544 (4th Cir. 2007) 3 distinguished Palmetto and instead held:

        A sale of the house would not be a second copy or manifestation of the design, but merely
        a transfer of the structure in which the design was first copied.

In Christopher Phelps, a home-owner built his retirement home using plans designed by the

Plaintiff Architect Christopher Phelps. Id. at 535. The Trial Court denied Plaintiff’s request

to enjoin future sale of the home. Id. The Fourth Circuit affirmed the denial of Plaintiff’s

injunction request and roundly rejected the idea that sale of substantially complete buildings

should be enjoined for copyright reasons. The Fourth Circuit stated sale of the building

would not be a copy of plans, but mere a transfer of the structure. Id. at 544. In other words,

the Fourth Circuit held that sale of a building constructed from infringing plans is not a

copy i.e., sale is not an infringement of copyright. Id.

        Palmetto is inapposite to the case at bar, as no new building has been constructed, viz.

the Trustee’s Sale Motion did not result in the construction of any new building, ala the

Palmetto defendant’s actual construction of new homes for two sets of buyers. The Trustee’s

Sale Motion did not involve the production of any new homes and did not involve any

copying. Rather, the Trustee merely sold the Property “as is where is.” Palmetto is therefore

distinguishable, and in any event Christopher Phelps being a Circuit Decision is more

instructive and binding than the District Court Ruling’s in Palmetto. In sum, C & R cited to

no applicable and binding decisional law or statute that prohibits a bankruptcy trustee from

selling a substantially-completed building against which an architect asserts a copyright.



3
  C & R’s Counsel from Texas, see fn. 7 infra, was counsel to the Appellant in Christopher Phelps. C & R should
therefore be familiar with Christopher Phelps. But C & R curiously did not cite to Christopher Phelps.

                                                        4

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 27 of 80
         The bottom line is to the extent, if at all, C & R has any valid copyright (an issue not

decided and not tried to or by this Court), the Trustee did not use C & R’s copyrighted

materials to construct any new townhomes ala Rottlund, and the Trustee did not use C & R’s

copyrighted plans to construct two new homes ala Palmetto. The Trustee merely sold the

Property “as is where is,” period. C & R cited to no decision that prohibits an owner (or a

bankruptcy trustee in a bankruptcy case filed by the owner) from selling the owner’s (and

therefore the Estate’s) property. In fact, the decisional law is otherwise, viz. Christopher Phelps

held sale of building is not a copy. And since no copy was made, there was no infringement.

See Feist Pub., Inc., v. Rural Tele. Serv. Co., 499 U.S. 340, 361 (1991) (to prove infringement,

plaintiff must demonstrate plaintiff held valid copyright and defendant copied the

copyrighted material).

         Even if (but obviously not conceding) sale of the building was somehow an

infringement of C & R copyrights, C & R should not be able to restrain alienation of real

property through copyright. The Fourth Circuit in Christopher Phelps affirmed the denial of

Plaintiff’s injunction request to prohibit the sale of the building. The Fourth Circuit noted

public policy severely disfavored such prohibitions on the sale of real estate, particularly

where the copyright holder has already been made whole4. The Fourth Circuit stated

enjoining such a future sale “would be overly broad and would unduly restrain the


4
  And even if a plaintiff’s judgment was not paid, injunction against sale still nonetheless should not be issued.
William Hablinski Arch., 2007 WL 9734429, at * 7. C & R in the case at bar did file Proofs of Claim ## 7, 26, and
27. The documents attached to PoC ## 7 (for approximately $2.5 million), 26, and 27 show apparently unpaid
supplies, materials, and equipment. Surely C & R’s claims (if valid) for supplies, materials, and equipment are not
claims for unpaid license fees or infringement. As an aside, the Debtor in Schedule F (sworn to by C. Thomson)
showed a $2 mil “disputed” debt due C & R. In sum, Claims ## 7, 26, and 27 at best are unclear to show if C & R
stills hold a claim for unpaid license fees or for infringement, or the amount of any unpaid license fee or the amount
of any infringement damage. While C & R’s Proof of Claim #20 did refer to copyright (and it asserted the same $2.5
million asserted in Proof of Claim #7), C & R only appended a letter from its copyright counsel, addressed to C & R,
and nothing more. To date, therefore, the record is devoid of any license or any termination, and the record is at best
unclear what infringement claim C & R is asserting, and for how much.

                                                          5

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 28 of 80
alienation of real property.” 492 F.3d at 534. The Fourth Circuit also noted that, because a

prohibition on selling the building would encumber a great deal of property unrelated to the

alleged infringement, “[s]uch an injunction would take on a fundamentally punitive

character, which has not been countenance in the Copyright Act’s remedies.” Id. at 545.

Thus, Christopher Phelps teaches injunctions prohibiting the sale of buildings are

inappropriate.

         Furthermore, again assuming (again not conceding) C & R actually held or holds

valid copyrights 5, and to the extent, if at all, C & R was concerned with any future violation

of its copyright, such as if, for example, John Doe in the future somehow builds another,

separate, new building that somehow is similar (in the copyright sense) to the Property and

thusly somehow violates C & R’s copyright, the Sale Order at ¶19 specifically provides:

         Nothing contained herein shall preclude future claims of copyright
         infringement resulting from the improper or unauthorized use of the C & R
         Intellectual Property by the purchaser, its assignee, or any third parties 6.

In fact, if the purchaser, or its assignee, or its architect or agents wish to use “C & R

Intellectual Property,” it and they must “first mak[e] arrangements satisfactory to C & R for

use of the C & R Intellectual Property.” See ¶19 of Sale Order. And while the Purchaser et al

may use, occupy, and complete the building, it, and they, may do so only if they “do not use



5
  If C & R asserts it holds copyright in the entire building, that assertion is by no means crystal clear. In a building,
depending on the circumstance and the situation, “whether size and dimension” is copyrightable is “unclear,” and
the general layout, positioning of the rooms and spaces relative to one another might likewise be un-protectable, and
if the overall form, look, and feel “is a function of the general layout,” they too might not be protected by copyright.
Lennar Homes of Texas Sales & Marketing, Inc. v. Perry Homes, LLC, 117 F.Supp.3d 913, 943-44 (S.D. Tex.
2015). Similarly, infringement could not be inferred merely from the fact that defendant designed a home that
included the same number of bathrooms, or had a kitchen, a staircase and a garage i.e. those “standard features” are
not subject to copyright. David & Goliath Builders, Inc. v. Elliott Constr., Inc., 2006 WL 1515618, at *5 (W.D. Wis.
5/25/06). Simply put, to ascertain the extent of any copyright in a building, the building effectively may have to be
“dissected” to ascertain which parts or portions of the building were copyrightable or copyrighted.
6
  As mentioned by Bank’s counsel during the April 8, 2020 hearing on the Sale Motion, the form of the Proposed
Order filed by the Trustee (Dkt # 136) followed Judge Gerber’s template. The Order from Judge Gerber is published
at In re Locust Street Manager, LLC., 2010 WL 4916390 (Bankr. S.D.N.Y. 2/23/2020).

                                                           6

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 29 of 80
the Plans or Drawings or any work in which … C & R holds a valid copyright.” Last but not

least, to the extent, if at all, C & R currently holds and in the past held any claim for

infringement, all those claims “attach to the proceeds ultimately attributable to the Property

… in the same order of priority … which such Interests now have against the Property or

their proceeds.” Order at ¶4. In fact, that is all C & R sought, viz. in its Supplemental

Objection (Dkt #441, 4/8/20) p. 4, C & R sought entry of an Order that “preserve[s] C &

R’s copyright in and to the Property without waiving any of C & R’s rights … to bring a

copyright infringement action….” In sum, the Sale Order did not commit any error of law,

and indeed adequately protects C & R’s copyright infringement claims.7

         To the extent C & R asserts the Property can never be sold, the same public policy

consideration in Christopher Phelps counsels against accepting C & R’s arguments. And with

respect to any building plans, the Trustee’s Sale Motion did NOT sell any plans, the

Purchaser did not buy any plans, and in fact the record is silent as to use or copying of any

plans. Indeed, C & R has not alleged the Trustee or the Purchaser possessed, sold,

improperly used, or had copied C & R’s plans. And if someone in the future somehow

infringes on C & R’s copyrights, “[n]othing contained herein shall preclude future claims of

copyright infringement” and the “Purchaser … may not use the C & R Intellectual Property

without first making arrangements satisfactory to C & R ….” Order at ¶19. Of course, in the



7
  After C & R filed its Motions to Reconsider, for Stay, and to Withdraw Reference, C & R’s counsel from Texas
issued a “warning” letter to the Trustee and the Bank’s counsel. A copy of the letter is attached hereto. The letter
warned that C & R will sue the Trustee and the Bank’s counsel personally. But the letter also conceded that if “the
trustee wishes to sell the property to a purchaser who intends to ‘scrape’ the unfinished Building and construct an
entirely new structure, that is one thing.” See Letter at p. 3; accord 17 U.S.C. §120(b) (owner of building embodying
an architectural work may, WITHOUT the consent of the author, destroy the building or make alterations to the
building). That assertion proves the point that the Trustee’s sale in and of itself violates no law. It is only if some
event that happens in the future that might perhaps arguably violate C & R’s copyrights, to the extent, if at all, C &
R has any valid copyright. The point of ¶19 of the Sale Order is to preserve C & R’s copyright claims in the future,
if and when there is any infringement of any valid copyright.

                                                          7

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 30 of 80
case at bar, there has been no finding (and certainly the Bank and its assignee do not

concede) of any copyright or any infringement in the first place. But even if (but not

conceding) there were otherwise somehow any infringement in this case, a “sale of the

house would not be a second copy … but merely a transfer of the structure.” Christopher

Phelps, 492 F.3d at 544.

       C & R has presented no binding or persuasive authority that would prevent the sale

of a building, even if (but not conceding) the building was constructed from unauthorized

use of plans. And the Fourth Circuit has made it clear that such injunctions are against

public policy. C & R’s arguments should be rejected.

                              II.     Mootness and Un-timeliness

       The April 9, 2020 Sale Order imposed an F.R.B.P. 6004(h) 14-day stay. The stay

therefore expired at 11:59 pm on April 23, 2020. C & R filed its Motion for Reconsideration

at 5:42 pm. April 23, i.e. approximately six hours before the expiration of the Rule 6004(h)

stay. Nothing appears in the record as to why C & R did not file or could not have filed its

Motion earlier. As stated in the Status Report filed April 27, 2020 (Dkt #164), the sale

closed on April 24, 2020, after the F.R.B.P. 6004(h) 14-day stay expired, and in light of no

Order entry extending the Rule 6004(h) stay or otherwise granting a stay. The relief

requested in the Motion is moot.

       The Motion to Reconsider should be denied.




                                              8

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 31 of 80
                                                                    /s/ Eric W. Lam
                                                            Eric W. Lam, AT0004416
                                                            Eric J. Langston, AT0014001
                                                            Christopher J. Voci, AT0009151
                                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                                            115 Third Street SE, Suite 1200
                                                            Cedar Rapids, IA 52401
                                                            Tel: 319-366-7641; Fax: 319-366-1917
                                                            elam@simmonsperrine.com
                                                            elangston@spmblaw.com
                                                            cvoci@spmblaw.com
                                                            ATTORNEYS FOR FOUR KEYS, LLC


                                                 Certificate of Service


       The undersigned certifies, under penalty of perjury, that on this 6th day of May, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                      /s/ Kelly Carmichael

Larry S. Eide
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer
Donald H. Molstad
Judith O’Donohoe
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal
Brad Kruse
Rita Grimm (by email)


First Security/Pldgs/Drafts/Four Keys Resistance to CR Mtn for Reconsideration of Order #155.050620.0847.ewl




                                                                9

     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 32 of 80
                                          April 24, 2020

Via e-mail

Charles L. Smith, Trustee
Telpner Peterson Law Firm, LLP
25 Main Place, Suite 200
Council Bluffs, IA 51502-0248
csmith@telpnerlaw.com

Eric Lam, Esq.
Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, Iowa 52401-1266
Telephone: (319) 896-4018
Fax: (319) 366-1917
elam@simmonsperrine.com

Larry S. Eide, Esq.
Pappajohn, Shriver, Eide & Nielsen PC
103 E State St # 800
Mason City, IA 50401
eide@pappajohnlaw.com

               Re:    In re: McQuillen Place Company, LLC
                      Cornice & Rose International, Inc.
                      Notice of Copyright and Copyright Infringement Warning

Gentlemen:

       The undersigned has been engaged by Cornice & Rose International, Inc. (“C&R”) to
deal with your and your clients’ intentional and willful disregard of C&R’s architectural works
copyrights.

        C&R is the owner of the architectural works copyrights associated with the building it
designed for McQuillen Place (the “Building”). It has not assigned its copyrights to anyone, and
its license to the debtor terminated long ago. Under the Architectural Works Copyright
Protection Act of 1990 (the “AWCPA”), C&R’s architectural works copyright extends to any
embodiment of the building design, including the Building itself. It has thus been the law for
almost thirty years that a building constructed without the permission of the copyright owner is
an infringing copy of the protected work, and the construction, sale, and rental of such a building
are all acts of copyright infringement. Further, those who with knowledge of a copyright,
nevertheless induce, abet, or otherwise assist others to infringe that copyright are also liable as


   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 33 of 80
Messrs. Smith, Lam, and Eide
April 24, 2020
Page 2


contributory infringers.

       After the Trustee filed a Section 363 motion to sell the property that includes the
Building, C&R and its counsel advised you of its copyrights, and warned you that the further
construction or sale of the building would be acts of copyright infringement. In response, you
purported to deal with this issue by inserting language in the sale order that purported to
authorize the continued construction of the building (and enjoin the assertion of claims for
postpetition acts of copyright infringement) so long as the purchasers of the building did not use
C&R’s plans.

        As raised in C&R’s Motion for Reconsideration and its Motion to Withdraw Reference
(and, if necessary, will be raised in every possible appellate vehicle), the approach you led the
Bankruptcy Court to adopt is contrary to law. First, the bankruptcy court simply does not have
the power to authorize or immunize future violations of federal law, especially violations
committed by third parties. As courts have observed, bankruptcy law does not authorize
violations of the law, such as “selling patented products or, say, going into the cocaine
distribution business.” Matter of Mahurkar Double Lumen Hemodialysis Catheter Patent Litig.,
140 B.R. 969, 977 (N.D. Ill. 1992). Just as the Bankruptcy Court does not have the power to
immunize a purchaser of contaminated real estate from CERCLA liability via a Section 363
order (notwithstanding that doing so might have tremendous value to the estate), it similarly
cannot authorize the purchaser of an infringing building to violate Title 17, nor can it insulate
those who induce, abet, or otherwise cause such infringement from liability.

       Second, the approach you postulated to the Bankruptcy Court is completely at odds with
the AWCPA and nearly thirty years of caselaw. Prior to the AWCPA, it was indeed possible to
lawfully construct a building designed by someone else without their permission, so long as it
was done without “copying” their technical drawings. However, that changed with the adoption
of the AWCPA. See generally Scholz Design, Inc. v. Sard Custom Homes, LLC, 691 F.3d 182,
188-90 (2d Cir. 2012) (discussing the history and effect of the AWCPA). Your approach simply
ignores this seminal change in the law.

        Third, to the extent that you believe that the Bankruptcy Court can force C&R to license
its works to the trustee, you are mistaken. Nothing in the Bankruptcy Code provides for that.
The Copyright Act provides for involuntary “forced” licenses in only very narrow situations
(such as “mechanical” licenses of music compositions), but none of those provisions could
possibly apply here. Indeed, the Supreme Court declined to expand forced licenses for exactly
this reason: if Congress has not provided such a remedy, the courts cannot create it. See
generally PATRY, W., PATRY ON COPYRIGHTS § 10.86 (West 2020) detailing the history of Sony
Corp. of America v. Universal City Studios, Inc., 104 S.Ct. 774 (1984) based on the Justices draft
opinions and correspondence).

      Finally, your ad hoc additions to the Sale Order that added relief not sought in the Sale
Motion put this matter squarely within the realm of disputes subject to a 28 U.S.C. § 157(d)


    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 34 of 80
Messrs. Smith, Lam, and Eide
April 24, 2020
Page 3


mandatory withdrawal of the reference. Because this matter requires mandatory withdrawal of
the reference, the Bankruptcy Court lacks jurisdiction over it.

        As noted in prior communications to you, if the trustee wishes to sell the property to a
purchaser who intends to “scrape” the unfinished Building and construct an entirely new
structure, that is one thing (in which case your additions to the order were not needed).
However, to the extent that the Trustee wishes to maximize the value of the unfinished Building
by selling it to a purchaser who can lawfully complete it, he can do so only with C&R’s
permission.

       If you have any questions, please feel free to contact me. Otherwise, we trust you will
abide by federal law, and know that we will seek relief against all involved if you do not.

                                            Very truly yours,

                                            /s/ Louis K. Bonham
                                            Louis K. Bonham
cc:     Bradley Kruse, Esq.                 via e-mail
        Mr. James Gray                      via e-mail




      Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 35 of 80
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


    IN RE:                                                               Chapter 7 Bankruptcy
                                                                          Case No. 19-00507
    MCQUILLEN PLACE COMPANY, LLC,
                                                               RESISTANCE, OBJECTION, AND
                  Debtor.                                       RESPONSE1 TO MOTION FOR
                                                               WITHDRAWAL OF REFERENCE
                                                                     (CORNICE & ROSE)


        COMES NOW Four Keys, LLC2 and hereby objects to and resists and responds to

Cornice & Rose International, LLC’s (“C & R”) Motion for Partial Withdrawal of the

Reference (Dkt #157), as follows:

                                           I.      JURISDICTION

        The Advisory Committee’s Note accompanying F.R.B.P. 5011(a) “makes it clear

that the bankruptcy judge will not conduct hearings on a withdrawal motion. The

withdrawal decision is committed exclusively to the district court.” Via Dkt # 159, the

objection bar date for C & R’s Motion to Withdraw Reference is May 15, 2020. However, C

& R has also filed a Motion for Stay (Dkt #158), and the Motion for Stay relies on and

refers to exclusively C & R’s Motion to Withdraw Reference. Additionally, this Court has

set the Motion for Stay for hearing to occur May 8, 2020. In light of this time-line and out of

an abundance of caution and to enable this Court to consider the arguments raised in C &

R’s Motion for Stay and Four Keys’ Objection to the Motion for Stay, Four Keys

respectfully files this Resistance, without waiving any Four Keys’ right or argument



1
  By filing this Resistance, Four Keys, LLC and First Security Bank & Trust Company (“Bank”) are not waiving and
are instead preserving and reserving any and all other right, title, argument, theory, etc.
2
  Four Keys, LLC is an assignee of the rights to a Purchase Agreement between First Security Bank & Trust
Company, as purchaser, and Trustee Charles Smith, as seller. See Status Report (Dkt #164, filed April 27, 2020).

                                                       1

      Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 36 of 80
pursuant to Rule 5011 or otherwise (such as Four Keys’ argument that the Motion to

Withdraw is meritless 3). To the extent this Court desires to issue a Report and

Recommendation, however, see e.g. In re Scott, 2018 WL 5905068 (Bankr. W.D. Mo.

10/24/18) (Norton, J.) (Bankruptcy Court issued Report & Recommendation to District

Court, urging denial of Reference Withdrawal Motion), Four Keys does not object to this

Court doing so.

                                          II.      UNTIMELINESS

         28 U.S.C. §157(d) provides the “district court may withdraw, in whole or in part, any

case or proceeding referred under this section…on timely motion of any party, for cause

shown.” C & R’s Motion to Withdraw Reference was not filed “timely,” within the

meaning of §157(d). In determining whether a reference withdrawal motion was filed

“timely,” Judge Reade in In re H & W Motor Express Co., 343 B.R. 208, 213 (N.D. Iowa

2006) held:

         The test for timeliness is ultimately one of reasonableness under the
         circumstances. … The party seeking withdrawal must file its motion as soon as
         practicable. … In other words, “[o]nce a case becomes subject to withdrawal, ‘a
         party has a plain duty to act diligently – or…forever hold his peace’”…requiring
         the party seeking withdrawal to file its motion as soon as possible “protect[s] the
         court and the parties in interest from useless costs and the disarrangement of the
         calendar, and … prevent[s] unnecessary delay and the use of stalling tactics.” …
         Delay for tactical reasons, prejudicial to the adversary or to the administration of
         justice, can be grounds for denying [a motion to withdraw the reference].”

3
  For example, Four Keys does not concede the underlying Sale Motion necessarily fits the mandatory reference
withdrawal criteria. Bankruptcy Courts do adjudicate copyright issues. E.g. In re Virgin Offshore USA, Inc., 2012
WL 6059359, at * 6 (Bankr. E.D. La. 12/6/12) (Debtor sought to assume, pursuant to §365, and Bankruptcy Court
held the objector “failed to prove … it has a valid copyright”); In re Chicago Newspaper Liquidation Corp., 490
B.R. 487, 495-96 (Bankr. D. Del. 2013) (plaintiff sued for copyright infringement; Bankruptcy Court found plaintiff
inventor did not have copyright). In the Sale Motion at bar, no one sought adjudication whether C & R held any
copyright, and no one sought adjudication if any copyright was infringed. At most, this Court in the Sale Order dealt
with whether copyright infringement claims (if any) should attach to sale proceeds, pursuant to 11 U.S.C. §363, and
whether the Sale Order bars any subsequent infringement claims. Indeed, the Order stated it did not bar any post-
Order infringement claims, if any. Cf. In re Hawkeye Chemical Co., 73 B.R. 318, 321-22 (Bankr. S.D.Iowa)
(nothing in the record to indicate Bankruptcy Court’s “application of familiar executory contract standards will
involve substantial and material questions of the National Gas Act”).

                                                         2

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 37 of 80
(citations omitted and emphasis added). Caselaw and commentary are in accord. E.g., In re

Karsten Mahlmann, 149 B.R. 866, 869 (N.D. IL. 1993) (when considering §157 timeliness, “key

issue” is when the moving party was first aware non-bankruptcy federal laws must be dealt

with); L. Ahern, Bankr. Proc. Manual §5011:3 (2020 ed.) (motion should be filed before the

bankruptcy court has begun taking testimony in the matter relating to the withdrawal motion). In

the case at bar, the following chronology (with several terms highlighted by italics) illustrates the

un-timeliness of C & R’s Motion:

       March 5, 2020 C & R filed Proof of Claim #20, and its then counsel Zarley
       Law asserted, inter alia, “this letter is intended to ensure that the trustee
       overseeing the assets of McQuillen Place understands that all rights in the
       architectural works used in that project are owned and exclusively under the
       control of Cornice & Rose. This letter also notices that any attempt to transfer
       the rights in any embodiment of Cornice & Rose’s copyrighted works would
       be ineffectual and could result in transferee being liable for copyright
       infringement.”

       April 7, 2020 C & R Objection to Sale Motion (Dkt #149), in which C & R
       asserted it “has…intellectual property rights with respect to the Property
       [and]…Cornice & Rose holds copyrights in the structural improvements
       contained in the Property.” Objection at ¶2.

       April 7, 2020 Bank Pre-Hearing Brief (Dkt #151 at §V, p. 10) suggested “to the
       extent, if at all, there is any concern from C & R as to its copyright claims, the
       Trustee and the Bank proposed the eventual Order…contain…additional
       language….”

       April 7, 2020 Letter from C & R to Trustee Smith (copy attached). The letter
       was sent to Trustee Smith at 9:28 P.M. April 7, 2020, and the e-mail stated
       “Dear Trustee Smith, … please find attached a letter with regard to the
       copyright issues at McQuillen Place.” The three-page letter asserted rights by C
       & R against McQuillen Place Company, LLC, “you (in your capacity as
       Trustee for McQuillen Place Company, LLC…you personally, any person
       taking any right through you as a purchaser of any asset of McQuillen Place,
       LLC including…the real property.”




                                                 3

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 38 of 80
         April 8, 2020 C & R’s Supplement to Objection (Dkt #153) 4, cited to various
         provisions of Title 17 of the United States Code, and affirmatively asked “the
         Court’s order approving the sale preserve C & R’s copyright in and to the
         Property without waiving any of C & R’s rights with respect to its copyright,
         including but not limited to, C & R’s right to bring a copyright infringement
         action against the purchaser for the purchaser’s use and occupancy of the
         Property.” See Supplemental Objection at p. 4.

         April 8, 2020 4:24 P.M. E-mail from C & R’s counsel asserted “the redlined
         Proposed Order does not protect C & R’s rights to enforce its copyright with
         respect to the Property….” (Copy attached).

         April 9, 2020 11:34 A.M. E-mail from C & R’s counsel, again asserted “my
         client has stated on the record and in pleadings, that any use or occupancy of
         the Property by the purchaser without the consent of C & R is necessarily a
         violation of C & R’s copyright.” (Copy attached).

         Eventually this Court enrolled its Sale Order on April 9, and pursuant to consent

from the Bank the F.R.B.P. 6004(h) 14-day stay preserved the status quo and prevented the

April 9 Order from becoming effective until April 23, 2020 (i.e. 14 days after April 9). C & R

did nothing from the entry of this Court’s April 9 Order, and waited until 7:22 P.M. April 23

(i.e. less than five hours before the expiration of the 14-day stay period) to file its Motion for

Partial Withdrawal. As demonstrated supra, there were at least seven occasions and

incidences, dating back to March 5, 2020, in which C & R’s copyright issue was raised.

Indeed, the Purchaser/Bank in its April 7 Pre-Hearing Brief mentioned the potential

application of copyright laws and suggested language eventually incorporated at ¶19 of the

Sale Order. At no time during these seven occasions and opportunities did C & R request

any §157(d) reference withdrawal. Similarly, at no time during this Court’s April 8 hearing

did C & R raise any §157(d) concerns. By any stretch of imagination, C & R did not file its

reference withdrawal motion “as soon as practicable,” H & W Motor Express, 343 B.R. at


4
 The Supplement was filed at 4:41 P.M. on April 8, 2020, i.e. hours after this Court held a telephonic hearing at
11:00 A.M. in the morning of April 8.

                                                         4

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 39 of 80
213, and C & R did not fulfill its “plain duty to act diligently” once a case becomes subject

to withdrawal. Id. Filing a reference withdrawal motion AFTER (i) seven instances when

copyright issue were mentioned and (ii) asserting no §157(d) concerns in two objections and

indeed affirmatively asking5 this Court to “preserve” its alleged copyright and (iii)

participating in a hearing and failing to assert any §157(d) issue and (iv) waiting until only

five hours before the expiration of the 14-day stay period after Order entry evidences “delay

for tactical reasons.” The Motion to Withdraw was untimely filed.

        While decided several years before Judge Reade’s 2006 H & W’s ruling, Judge

Jackwig reached the same result (i.e. a finding of untimeliness) in In re Hawkeye Chemical Co.,

73 B.R. 318 (Bankr. S.D. Iowa 1987) 6. In that case, the Debtor sought reference withdrawal

in the context of a §365 Motion to Reject. Id. at 320. The chronology was as follow:

                 December 1986, Debtor filed §365 Motion to Reject. Id. at 321

                 Parties then agreed to file briefs etc. by March 31, 1987. Id.

                 March 18, 1987, Debtor filed Motion to Withdraw Reference. Id. at 319

Judge Jackwig “seriously questions the propriety of [the] Motion” to Withdraw, id. at 321,

i.e. in Judge Jackwig’s view, the Reference Withdrawal Motion was untimely. If a Reference

Withdrawal Motion filed pre-briefing and pre-hearing and pre-Order entry raised “serious

question[]” of untimeliness, surely a post-pleading and post-hearing and post-Order

Reference Withdrawal Motion is untimely.


5
  In other words, C & R waived its §157(d) argument when it affirmatively asked this Court to rule in C & R’s favor.
It is only when C & R obtained a result that it didn’t like that C & R then advanced a §157(d) argument. Such
posture is precisely why Judge Reade concluded §157(d) cannot be used as a stalling and delay tactic. H & W, 343
B.R. at 213.
6
  Judge Jackwig in Hawkeye also concluded the Bankruptcy Court “does not have jurisdiction to render a proposed
decision concerning mandatory withdrawal.” 73 B.R. at 320. That holding is consistent with F.R.B.P. 5011. Judge
Jackwig nonetheless issued additional ruling and findings for “the sake of completeness.” Four Keys anticipates C &
R will urge the balance of Judge Jackwig’s decision was dicta. At a minimum, though, Hawkeye illustrates how the
timeliness issue should be analyzed.

                                                         5

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 40 of 80
                               III.    MOOTNESS AND DELAY

       As stated in the Status Report filed on April 27, 2020 (Dkt #164), the sale closed on

April 24, 2020, after the expiration of the 14-day F.R.B.P. 6004(h) stay on April 23, 2020.

As such, C & R’s Motion to Withdraw Reference is moot. The sale closure was supported

by the Eighth Circuit’s ruling in In re Food Barn Stores, Inc., 107 F.3d 558, 565 (8th Cir. 1997).

In that case, the Eighth Circuit held in a §363 sale scenario “when the court actually enters

an order approving the sale, expectations become sufficiently crystallized so as to render it

improper to frustrate anticipated results except in the limited circumstances where there is a

grossly inadequate price or fraud in the conduct of the proceedings.” C & R’s Motion to

Withdraw Reference did not allege any price inadequacy or fraud – it only pointed to

consideration of Title 17 copyright issues. Therefore, since no price inadequacy or fraud was

alleged in the Motion to Withdraw, as directed by the Eighth Circuit in Food Barn when this

Court entered its April 9 Order approving the sale, “expectations become sufficiently

crystallized so as to render it improper to frustrate anticipated results.” C & R’s Motion to

Withdraw Reference, if granted, will improperly frustrate anticipated results, contrary to

expectations that have become sufficiently crystallized and contrary to Eighth Circuit’s

teaching in Food Barn.

       Further, as demonstrated supra, C & R waited till almost four hours before the

expiration of the Rule 6004(h) 14-day stay to file its Withdrawal Motion. Nothing is

apparent as to why C & R did not file the Withdrawal Motion earlier.

       The Motion is untimely, is moot, and should be denied.


                                                6

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 41 of 80
                                      IV.    CONSENT

       As an alternate argument, and without waiving any other argument, even if there is

otherwise merit to withdrawing reference, notably C & R has filed four Proofs of Claim, i.e.

#20 (3/5/20); #7 (7/5/19); and ## 26 and 27 (4/7/20). Justice Sotomayor in Wellness Int’l

Network, Ltd. v. Sharif, 135 S.Ct. 1932, 1939 (2015) held “Article III is not violated when the

parties knowingly and voluntarily consent to adjudication by a bankruptcy judge.” By filing

four Proofs of Claim, C & R submitted itself to the jurisdiction of the Bankruptcy Court. So

long as the Proofs of Claim are on file, C & R should not be heard to complain that an

Article I Court is adjudicating its alleged copyright claims.

       WHEREFORE, Four Keys, LLC respectfully prays this Court either not consider C

& R’s Motion to Withdraw Reference or alternately enter and enroll a Report and

Recommendation overruling and denying C & R’s Motion to Withdraw Reference, and for

such other relief as may be just and proper under the premises.



                                                    /s/ Eric W. Lam
                                            Eric W. Lam, AT0004416
                                            Eric J. Langston, AT0014001
                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                            115 Third Street SE, Suite 1200
                                            Cedar Rapids, IA 52401
                                            Tel: 319-366-7641; Fax: 319-366-1917
                                            elam@simmonsperrine.com
                                            elangston@spmblaw.com
                                            ATTORNEYS FOR FOUR KEYS, LLC




                                               7

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 42 of 80
                                                Certificate of Service


       The undersigned certifies, under penalty of perjury, that on this 6th day of May, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                    /s/ Kelly Carmichael

Larry S. Eide
Brad Kruse
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer
Donald H. Molstad
Judith O’Donohoe
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal
Rita Grimm (by email)


First Security – McQuillen/Pldgs/Drafts/Four Keys Resistance to C&R Mtn to Withdraw Reference.050620.0934.ewl




                                                              8

     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 43 of 80
                       Cornice & Rose
                                I N T E R N A T I O N A L
7 April 2020

Trustee Charles L. Smith
Chapter 7 Trustee
Telpner Peterson Law Firm, LLP
25 Main Place, Suite 200
Council Bluffs, IA 51503

Dear Trustee Charles Smith:

I am writing because it appears, from your correspondence, that you have been poorly advised as to the
extent of the copyright protection asserted by Cornice & Rose International, LLC (C&R) in this matter.

The copyright of the McQuillen Place Company, LLC building located at 123 Main Street, Charles City,
Iowa (MPC) extends to all the distinctive, custom-designed components of the architectural work of the
building project. This includes, but is not limited to:

the electrical and plumbing systems

the physical appearance of the building (including, but not limited to, the distinctive clock tower, the
cornices, the exterior decorative elements, the location of various types of surfaces -- e.g. brick vs. natural
stone vs. synthetic stucco sprayed coating, etc., the size of apartments, the location of doorways, the
height of apartment units, the height of hallways, the width of hallways, the location of bathrooms, etc.)

the placement and design of stairways (including, but not limited to, the custom design of the steps, their
width, the materials chosen for their construction, etc.)

the placement of all HVAC components

the structural elements (including, but not limited to, the innovative use of trusses and steel framing, the
composition of the stair towers, etc.)

the custom configuration of the apartment units within the building

the custom-designed configuration of the specialized handicap-accessible units within the building
(including the custom-designed location of bathrooms, hot water service, kitchen facilities, etc.)

There are many other examples, but I believe these will suffice to make the point.

Under the copyright owned by C&R, neither you nor any person attempting to purchase real estate
interests from you have any right to use these architectural elements. This would include any person
signing a lease on real estate from you or someone succeeding to your interests in the real estate at 123
Main Street, Charles City, Iowa. To be perfectly clear, no person may make use of any of the foregoing
custom design features at McQuillen Place Company, LLC building without violating the copyright held
by C&R . Any person attempting to use these features without a license from C&R will be liable to C&R
for copyright infringement.

                 804 WEST ROBERTS ROAD, BARRINGTON, ILLINOIS 60010
                           T EL + 1 8 4 7 4 8 7 9 4 8 7   F AX + 1 8 4 7 4 8 7 0 7 1 1
                                    WWW.CORNICE AND ROSE.COM
    Case 6:20-cv-02041-CJW-KEM
                            A L I M IDocument
                                     T E D L I A B I L I T 12-7
                                                           Y C O M P Filed
                                                                     ANY   07/07/20 Page 44 of 80
Trustee Charles L. Smith
7 April 2020
Page 2

You should be aware that the statutory damages for each violation of a copyright are between $750 and
$30,000. The statutory award for a willful infringement can be up to $150,000. I believe C&R could,
after this date, claim willful infringement (should infringement occur), since you are on actual notice of
the copyright and, through you, all persons acquiring an interested in the real estate at McQuillen Place
Company, LLC building located at 123 Main Street, Charles City, Iowa would be on constructive notice
of the copyright. On top of these statutory damages, C&R would also be prepared to seek reimbursement
for attorney fees and as well as compensatory damages.

C&R expressly rejects any attempt to sell any “license” or “possessory claim” in its copyright through the
mechanism of a bankruptcy sale under 11 USC 363. First, you have no authority to sell that which you
do not own. Second, you do not possess any rights in C&R’s copyright. C&R believes any
representation to any prospective purchaser that you do, in fact, have any such right would be unfounded
and, ultimately, a form of fraud upon that purchaser, if such purchaser were to rely on such a
representation by you.) Third, even if you or some other party were to assert that you had some right in a
copyrighted work, C&R is entitled to a full and fair determination of the value of such an interest (should
it actually exist). The very brief notice C&R has had of your intentions in this matter has been
insufficient to present C&R’s views as to the value of the copyright. As you know (or should know)
placing a value on a copyright or a license of a copyright is very fact intensive, often requiring the
testimony of experts in the field. It certainly requires more than ten days, particularly during a National
Emergency that has shut down much of the United States.

Fourth, if you are, indeed, intent on attempting to “take” the copyright (or any portion thereof) of C&R in
the McQuillen Place Company, LLC building located at 123 Main Street, Charles City, Iowa C&R is
entitled to due process under the “takings” clause of the Fifth Amendment to the United States
Constitution and Section 18 of Article I of the Iowa Constitution. C&R has been afforded no such due
process. However, C&R disputes that you, even under the Bankruptcy Code, have the authority to “take”
C&R’s copyright protections, just as you do not have authority to attempt to “take” the drafting
equipment in my studio in Barrington, Illinois.

Perhaps an analogy would illustrate this better. Suppose that, included among the worker's personal items
that are still at the McQuillen Place Company, LLC building located at 123 Main Street, Charles City,
Iowa, there are two of the three discs of a CD version of Gone With the Wind. The Trustee might be
able to sell those two CDs to some purchaser, but the Trustee cannot attempt to sell to a purchaser a
license to exhibit Gone With the Wind in a movie theatre. Further, the purchaser of the CDs from the
Trustee might, hypothetically, attempt to film their own amateur ending in lieu of the third CD, but no
one could argue that doing so would give them the right to exhibit the now-complete work to the general
public in a theatre. The purchaser of the CD simply does not own any license to exhibit the work, and
nothing the Trustee or purchaser does (short of buying a license) will change that.

According to Josh Conley, an intellectual property lawyer at the Zarley Law Firm with an extensive
international practice, the concept of the copyright can easily be understood by the following general
summary. The existing structure may be demolished and an entirely different structure may be rebuilt on
the then vacant parcel, however the C&R copyright license extends to every aspect of the current built
structure. The only party who currently has a license to the copyright for that existing structure is C&R.




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 45 of 80
Trustee Charles L. Smith
7 April 2020
Page 3

Finally, C&R demands, as part of the rights C&R possesses under its copyrights, that you inform every
person having any interest in the real estate located at the McQuillen Place Company, LLC building
located at 123 Main Street, Charles City, Iowa, that you have no interest to convey to them in the C&R
copyright, that C&R has a copyright interest which it will vigorously enforce (in Federal court, if
necessary) against any infringing party, and that the penalties for infringement (particularly willful
infringement) will be substantial. The parties to be so notified would include, but would not be limited to,
any party seeking to purchase the real estate from the bankruptcy estate and any potential residential or
commercial tenant seeking to lease the McQuillen Place Company, LLC building located at 123 Main
Street, Charles City, Iowa or any part thereof.

Nothing in this letter should be deemed or construed to constitute a modification or waiver of any rights
James A. Gray, C&R or any affiliated party may have against the McQuillen Place Company, LLC, you
(in your capacity as Trustee for McQuillen Place Company, LLC under Case No. 19-00507M, you
personally, any person taking any right through you as a purchaser of any asset of McQuillen Place
Company, LLC including, but not limited to, the real property located at the McQuillen Place Company,
LLC building located at 123 Main Street, Charles City, Iowa.

Yours sincerely,




James A. Gray
Managing Director
Cornice & Rose International, LLC
804 Roberts Road
Barrington, IL 60010




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 46 of 80
From:                Kruse, Bradley R.
To:                  Eric Lam; "Gail_M_Jones@ianb.uscourts.gov"
Cc:                  "Thomson, Charles"; "Brandon.gray@ag.iowa.gov"; "Rita Grimm"; "Charles L. Smith"; "IANBdb_CRSched";
                     "Ashley Zubal"; Larry S. Eide (eide@pappajohnlaw.com); "James Gray"
Subject:             RE: In re McQuillen Place Bankr N D Iowa 19 507
Date:                Wednesday, April 8, 2020 4:24:57 PM
Attachments:         image002.png
                     image003.png
                     image004.png


Eric,

The redlined Proposed Order does not protect C&R’s rights to enforce its copyright with respect to
the Property (by being able to bring future claims for copyright infringement) as was discussed and
represented to the Court today. Specifically, the first sentence of Par 19 of the Order waives and
terminates C&R’s right to bring an action based upon the new owner’s use and occupancy of the
Property. Given the extent of C&R’s copyrighted works, which extends to the structural elements of
the Property, C&R contends that such use and occupancy is necessarily a violation of C&R’s
copyright. The language in the first sentence of par 19 effectively constitutes the granting of a
license of C&R’s copyright by the Trustee, something which the Trustee does not own or have the
right to grant. The language in the first sentence of par 19 is also inconsistent with the remaining
language of the paragraph.

C&R still stands on its Objection to the Trustee’s Motion to Sell. However, if the Court is inclined to
issue an Order approving the sale, the language in par 19 needs to be revised to preserve C&R’s
ability to seek to enforce any and all violations of its copyright with respect to the Property, including
but not limited to, any violations resulting from the use and occupancy of the Property by the new
owner.

--Brad

Bradley R. Kruse


Dickinson, Mackaman, Tyler & Hagen, P.C.
699 Walnut Street, Suite 1600
Des Moines, Iowa 50309-3986
direct:(515)246-4505
fax: (515)246-4550




Confidentiality Notice: The information in this e-mail and any attachments may be legally privileged and confidential. It is
intended solely for the addressee. If you are not the intended recipient, any disclosure, copying, distribution or any action
taken or omitted to be taken in reliance on it, is prohibited and may be unlawful. If you have received this e-mail in error,
please notify the sender and permanently delete the e-mail and any attachments immediately. You should not retain, copy
or use this e-mail or any attachment for any purpose, nor disclose all or any part of the contents to any other person.




   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 47 of 80
From:                Kruse, Bradley R.
To:                  Eric Lam; "Gail_M_Jones@ianb.uscourts.gov"
Cc:                  "Thomson, Charles"; "Brandon.gray@ag.iowa.gov"; "Rita Grimm"; "Charles L. Smith"; "IANBdb_CRSched";
                     "Ashley Zubal"; Larry S. Eide (eide@pappajohnlaw.com); "James Gray"
Subject:             RE: In re McQuillen Place Bankr N D Iowa 19 507
Date:                Thursday, April 9, 2020 11:35:07 AM
Attachments:         image001.png
                     image002.png
                     image003.png


Eric,

I understand the language from par 19 quoted below, but for the very reasons stated in the second
paragraph of your e-mail below, and based on what you and Smith told the Court yesterday, the first
sentence of par 19 of the proposed Order should be deleted. That language is inconsistent with the
language quoted below and is circular and confusing. The language in the first sentence of par 19
grants the purchaser the right to use and occupy the Property “free and clear of existing and future
claims of C &R, whether for copyright infringement or otherwise.” If the language quoted below is
for the protection of C&R’s intellectual property rights, then the language in the first sentence of par
19 is unnecessary and confusing. If the purchaser is not infringing on C&R’s copyright, then it has
nothing to worry about. But my client has stated on the record and in pleadings, that any use or
occupancy of the Property by the purchaser without the consent of C&R is necessarily a violation of
C&R’s copyright, given the breadth of such copyright which extends to the structures and
components of the building on the Property.

Please delete the first sentence of Par 19.

Thank you.

--Brad

Bradley R. Kruse


Dickinson, Mackaman, Tyler & Hagen, P.C.
699 Walnut Street, Suite 1600
Des Moines, Iowa 50309-3986
direct:(515)246-4505
fax: (515)246-4550




Confidentiality Notice: The information in this e-mail and any attachments may be legally privileged and confidential. It is
intended solely for the addressee. If you are not the intended recipient, any disclosure, copying, distribution or any action
taken or omitted to be taken in reliance on it, is prohibited and may be unlawful. If you have received this e-mail in error,
please notify the sender and permanently delete the e-mail and any attachments immediately. You should not retain, copy
or use this e-mail or any attachment for any purpose, nor disclose all or any part of the contents to any other person.




   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 48 of 80
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


    IN RE:                                                                  Chapter 7 Bankruptcy
                                                                             Case No. 19-00507
    MCQUILLEN PLACE COMPANY, LLC,
                                                                  RESISTANCE, OBJECTION, AND
                   Debtor.                                         RESPONSE1 TO MOTION FOR
                                                                  RECONSIDERATION OF ORDER
                                                                        (THOMSON/GRAY)


        COMES NOW Four Keys, LLC2 and hereby resists, responds to, and objects to the

Motion for Reconsideration of Order filed by Thomson/Gray (Dkt #156), as follows:

        A. No Standing

        As urged by First Security Bank & Trust Company (the “Bank”) in its Motion to

Strike 3 (Dkt #150, 4/7/20), in light of the sworn Schedules showing insolvency,

Thomson/Gray have no standing and should not be heard. Controlling precedent supports

this posture: In In re Belew, 608 B.R. 206 (Bankr. App. 8th Cir. 2019), an insolvent Debtor

appealed a §363 sale order. The 8th Circuit B.A.P. dismissed the appeal because the

insolvent Debtor had no standing. Specifically, the Belew debtor’s schedules showed assets

of $3,052, compared to liabilities of $2,228,698. Id. at 209. As a result, there will never be

any surplus, and “consequently, [the Debtor] does not have a financial stake in the

bankruptcy court’s order approving Trustee’s proposed sale and thus does lack standing to

appeal.” Id. Any objection to the sale or any appeal by Thomson/Gray as equity security



1
  By filing this Resistance, Four Keys, LLC and First Security Bank & Trust Company are not waiving and are
instead preserving and reserving any and all other right, title, argument, theory, etc.
2
  Four Keys, LLC is an assignee of the rights to a Purchase Agreement between First Security Bank & Trust
Company, as purchaser, and Trustee Charles Smith, as seller. See Status Report (Dkt #164, filed April 27, 2020).
3
  No hearing or ruling was held or made re the Bank’s Motion to Strike. But in any event standing can be raised at
any time. In re Michels, 286 B.R. 684, 690 (Bankr. 8th Cir. 2002).

                                                         1

      Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 49 of 80
holders4 in this case will meet the Belew fate, viz. dismissal for lack of standing. As such,

Thomson/Gray should not be heard with respect to the Trustee’s Sale Motion, and their

Motion for Reconsideration should be summarily denied, for lack of standing.

         B. Cross Examination Issue

         Thomson/Gray contend they were deprived of an opportunity to cross-examine

Trustee Smith. Such a contention should be rejected. The following arguments support Four

Keys’ posture:

         As part of the Trustee’s Sale Motion, the Trustee also filed a motion to shorten the

objection bar date (Dkt #133). Thomson/Gray in their capacities as “equity security

holders” objected (Dkt #135). This Court held a hearing on Thomson/Gray’s objection in

the afternoon of March 25, 2020. Toward the end of the hearing, the Bank’s counsel

suggested and sought input from the parties and this Court concerning exhibit exchanges

and identification, and also sought presentation as evidenced by affidavit, pursuant to

F.R.B.P. 9017 and F.R.C.P. 43. According to the March 25, 2020 hearing audio disc 5 at

time stamp circa 11:58, Mr. Thomson in his capacity as counsel for “equity security

holders” told this Court:

         First of all, I support the suggestion that we do this as much as possible by
         affidavit and that the rules be waived to accommodate the very unusual
         circumstances we find ourselves in.

In other words, Thomson/Gray did not object to the idea of affidavit presentation, and in

fact “support the suggestion.”




4
  The Sale Objection was filed by Thomson/Gray solely in their capacities as “Equity Security Holders. See Dkt
#147.
5
  This Court may take judicial notice of its own proceedings, and the hearing audio is available from the Clerk’s
Office.

                                                          2

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 50 of 80
        Further, when Thomson/Gray eventually objected to the Trustee’s Sale Motion as

“equity security holders,” they did not seek any cross-examination opportunity. See “equity

security holders” objection (Dkt #147, 4/7/20) 6. The objection from the “equity security

holders” was filed after the Bank had identified its exhibits via filing and service on April 6,

2020 (Dkt #146), i.e. before Thomson/Gray filed their objection on April 7, 2020, a set of

Exhibits was filed and served, and among the exhibits identified by Bank was Trustee

Smith’s affidavit, viz. Exhibit FF. In sum, before the April 8, 2020 telephonic hearing on the

Trustee’s Sale Motion, Thomson/Gray “support the suggestion” of using affidavits, and

they did not object to or raise any issue concerning affidavit tender when they filed their

objection on April 7, 2020, even though by April 7, 2020 the Bank had already identified, on

April 6, 2020, the tender of the supplemental affidavit from Trustee Smith. The bottom line

is Thomson/Gray agreed to and waived any objection against tender of evidence by

affidavit.

        C. Effect of Trustee Smith’s Affidavit

        Even if, but not conceding, despite their waiver Thomson/Gray should have been

allowed to cross-examine Trustee Smith concerning Smith’s affidavit (Exhibit FF), and even

if, but not conceding (and if viewed in the light most favorable to them) Thomson/Gray had

solicited testimony from Trustee Smith that Trustee Smith did absolutely no advertising etc.,

the next step is missing, viz. Thomson/Gray has not argued that had Trustee Smith properly

(in their view) advertised, more money would have been available to the Estate. Specifically,

Thomson/Gray simply contend that had Trustee Smith advertised more properly (in their



6
 The objection bar date was April 6, 2020. The parties did attempt to negotiate a settlement, and as part of the
negotiation the Bank’s counsel agreed Thomson/Gray be allowed to file their objections by noon on April 7, 2020,
as opposed to the originally-notice objection bar date of April 6, 2020.

                                                        3

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 51 of 80
view), a higher price would have been obtained. However, the Trustee’s Sale Motion will

generate at least $150,000 free and clear to the Estate. Even if a sale price twice the $1.1

million offered by the Bank would have been procured had there been a more proper (in

Thomson/Gray’s view) advertising campaign, Thomson/Gray has tendered no evidence or

argument that anywhere close to $150,000 would be available to the Estate free and clear.

Bearing in mind the hallmark of any §363 sale is enhancement of the Estate, the Estate was

not prejudiced even if Thomson/Gray were otherwise improperly denied of the opportunity

to cross-examine Trustee Smith. Cf. In re Sandia Resorts, Inc., 2017 WL 1067749, at ** 1-3

(Bankr. D.N.M. 3/21/17) (Debtor corporation’s President objected to sale of hotel by

Trustee; buyer (assignee of bank mortgagee) would forgive $1,900,000 of its mortgage claim

and contribute $500,000 cash; President objected to sale and asserted “he knew of buyers

who would pay more than $500,000”; Court overruled objection, because objector did not

assert he “knew of buyers willing to pay more than $2,450,000”)

       Last but not least, even if Trustee Smith’s affidavit (Exhibit FF) was completely

stricken and not considered, the record still contained sufficient other evidence (against

which no one hitherto has objected) to support the Trustee’s Sale Motion. First, the Sale

Motion too was sworn to by Trustee Smith. See Sale Motion (Dkt # 134, filed 3/23/20, at

PDF p. 7). No one objected to the Declaration certifying to the factual assertions contained

in the Sale Motion. Second, Exhibit GG (Dkt #146) was an affidavit from the Iowa

Economic Development Authority (“IEDA”). That affidavit was filed with the Clerk of this

Court on March 27, 2020 (Dkt #143), i.e. before the April 6, 2020 objection bar date and the

April 8, 2020 hearing. No one objected to the consideration of the affidavit from IEDA.

Indeed, in their pending Motion for Reconsideration, Thomson/Gray did not mention the


                                                4

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 52 of 80
affidavit from IEDA, nor did they contend they should have been entitled to cross-examine

the IEDA affiant. The affidavit from IEDA (Exhibit GG) detailed the efforts by the IEDA,

together with Trustee Smith, to market the property. For example, the following actions

were taken by the IEDA:

              i.      To facilitate an active and competitive bidding process for the
       Trustee to sell McQuillen place, IEDA worked closely with the Trustee,
       customized the application documents … [and] created a link for shared
       application documents, and e-mail the information to over two dozen
       developers (Exhibit GG, at PDF p. 1, ¶4).

              ii.     IEDA participated in the 341 Creditor’s Meeting … [and on]
       that same day, all interested parties toured the incomplete structure … and
       conducted an initial meeting with the Trustee to discuss a process to seek
       proposals for the disbursement of the property (Id., at PDF p. 3).

               iii.   IEDA provided the Trustee a mechanism to receive competitive
       bids for the Acquisition of Real Property and the Personal Property located
       within the structure (Id., at PDF p. 3).

              iv.    IEDA allowed developers the opportunity to apply for a
       $1,000,000 federal grant. (Id.)

               v.      IEDA modified application documents that are typically used
       for competitive rounds of [grant] funding and streamlined the personal
       process by auto-populating some fields of the application process …. IEDA
       would advise the Trustee as to which (if any) of the applicants will be eligible
       for the [grant] funds …. (Id.)

               vi.    On February 10, 2020, IEDA created a link for shared
       application documents and e-mailed it to all interested parties … along with
       the following developers, id., and a total of more than two dozen developers
       were notified. (Id., at PDF pp. 3-4).

               vii.   The link included a cover letter from the Trustee, all application
       documents, and instruction that could be disseminated publicly by any
       interested party. (Id. at PDF p. 4).

             viii. Prior to the proposals being received, IEDA fielded multiple
       phone calls and e-mails. IEDA answered general questions and directed
       developers to other sources of information such as the City or the County
       Assessor. All inquiries were treated equally and promptly. (Id.).


                                               5

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 53 of 80
              ix.     On March 12, 2020, IEDA “met in person with the Trustee and
       the City to go over the received proposals.” (Id.)

               x.    IEDA then provided a summary of the two bids to the Trustee.
       (Id. at PDF pp. 4-5).

In sum, even if the Trustee’s affidavit were completely disregarded, there was ample

evidence to enable this Court to make factual findings approving the Sale Motion.

       D. Copyright Issues

       Thomson/Gray also raised copyright issues asserted by Cornice & Rose (“C & R”).

Thomson/Gray do not own any copyright. They may not assert the right of others. Cf. Iowa

Civil Liberties Union v. Critelli, 244 N.W. 2d 564, 567 (Iowa 1976) (litigants barred by

principle of jus terti and lack standing to raise the rights of others). Simply put,

Thomson/Gray should not be heard to complain about whatever rights, if any, asserted by

other parties.

       E. Mootness and Untimeliness

       The Status Report filed by Four Keys on April 27, 2020 (Dkt #164) reported the sale

closed on April 24, 2020. The April 9, 2020 Sale Order was stayed for 14 days, pursuant to

F.R.B.P. 6004(h). The 14-day Rule 6004(h) stay then expired on April 23, 2020. No further

stay was put in place. Therefore, as of the morning of April 24, 2020, when no stay was in

place, the sale closed. This is so because the mere pendency of the Motion to Reconsider did

not extend the Rule 6004(h) 14-day stay. At best, a Motion to Reconsider extended the time

to appeal, pursuant to F.R.B.P. 8002(b)(1). Last but not least, bearing in mind there was a

14-day stay imposed by F.R.B.P. 6004(h) between April 9 and April 23, Thomson/Gray did

not file the Motion to Reconsider until 6:21 P.M. on April 23, 2020, i.e. less than six hours

before the expiration of the 14-day stay. Nothing prevented Thomson/Gray to file their


                                                 6

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 54 of 80
Motion for Reconsideration earlier. Put another way, they allowed the F.R.B.P. 6004(h) 14-

day stay to expire, and they could have at least attempted to prevent the sale from being

closed had they filed their Motion to Reconsider earlier and attempted to obtain a hearing

or further stay. Instead, to this date Thomson/Gray has not sought any extension of any

stay 7. The Motion to Reconsider is untimely, is moot, and should be denied.

         WHEREFORE, Four Keys, LLC respectfully prays this Court enter and enroll an

Order denying and overruling the Motion for Reconsideration, and for such other relief as

may be just and proper under the premises.

                                                                  /s/ Eric W. Lam
                                                          Eric W. Lam, AT0004416
                                                          Eric J. Langston, AT0014001
                                                          SIMMONS PERRINE MOYER BERGMAN PLC
                                                          115 Third Street SE, Suite 1200
                                                          Cedar Rapids, IA 52401
                                                          Tel: 319-366-7641; Fax: 319-366-1917
                                                          elam@simmonsperrine.com
                                                          elangston@spmblaw.com
                                                          ATTORNEYS FOR FOUR KEYS, LLC

                                                Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 6th day of May, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                    /s/ Kelly Carmichael

Larry S. Eide; Charles Thomson; Charles L. Smith; Monica L. Clark; Brandon Gray;
J D Haas; Laura Hyer; Donald H. Molstad; Judith O’Donohoe; Christine B. Skilton;
Bradley Sloter; L. Ashley Zubal; Brad Kruse; Rita Grimm (email)
First Security – McQuillen/Pldgs/Drafts/Four Keys Resistance toThomsonGray Mtn to Reconsider.050520.2054.ewl




7
 Thomson/Gray at ¶12 of their Motion for Reconsideration “join in the Motion for Reconsideration submitted by C
& R.” But they did not join the Motion for Stay filed by C & R.

                                                              7

     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 55 of 80
                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


    IN RE:                                                                  Chapter 7 Bankruptcy
                                                                             Case No. 19-00507
    MCQUILLEN PLACE COMPANY, LLC,
                                                                RESISTANCE, OBJECTION, AND
                   Debtor.                                     RESPONSE1 TO MOTION FOR STAY


        COMES NOW Four Keys, LLC2 and hereby objects to and resists and responds to

the Motion for Stay3 filed by Cornice & Rose International, LLC (“C & R”) (Dkt #158 ), as

follows:

                 I.       NO RULE OF PROCEDURE SUPPORTS THE MOTION

        C & R’s Motion for Stay cited to no Rule. Four Keys submits no Rule is readily

apparent. Specifically, F.R.B.P. 8007 deals with Stay Pending Appeal. But no Appeal is

pending. While F.R.C.P. 62(b) does provide that “at any time after judgment is entered, a

party may obtain a stay by providing a bond,” F.R.B.P. 7062 specifically states “Rule 62

F.R.C.P. applies in adversary proceedings.” Indeed, F.R.B.P. 9014(c) specifically provides

that in contested matters, F.R.B.P. 7062 does not apply. The Trustee’s §363 Sale Motion

obviously is a contested matter, within the meaning of F.R.B.P. 9014, i.e. the Sale Motion is

not an Adversary Complaint. As such, there is no apparent readily applicable Rule that

entitles C & R to any stay relief, and C & R has not asked to have Rule 62 apply (and even if

C & R does so ask, the burden is on C & R to demonstrate and show cause why Rule 62

should apply). The Motion is procedurally flawed, and should be denied summarily.


1
  By filing this Resistance, Four Keys, LLC and First Security Bank & Trust Company are not waiving and are
instead preserving and reserving any and all other right, title, argument, theory, etc.
2
  Four Keys, LLC is an assignee of the rights to a Purchase Agreement between First Security Bank & Trust
Company, as purchaser, and Trustee Charles Smith, as seller. See Status Report (Dkt #164, filed April 27, 2020).
3
  No one else filed any Motion for Stay, and no one has joined in C & R’s Motion for Stay.

                                                         1

      Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 56 of 80
                                     II.     STAY FACTORS

       Assuming, but not conceding, that somehow C & R’s Motion for Stay is otherwise

procedurally proper, and assuming C & R’s Motion for Stay is analogous to a request for

stay pending appeal, in considering a request for stay pending appeal of a sale order the

appellant “must demonstrate that it is likely to succeed on the merits, that it will suffer

irreparable injury unless the stay is granted, that no substantive harm will come to other

interested parties, and that the stay will do no harm to the public interest.” In re Ross, 223

B.R. 702, 703 (Bankr. App. 8th Cir. 1998). These four factors incorporate and adopt the

familiar Dataphase requirements. Shrink Missouri Government PAC v. Adams, 151 F.3d 763,

764 (8th Cir. 1998) (referring to Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109 (8th

Cir. 1981)). The burden is on the appellant/applicant to prove all these four factors. See

Lankford v. Sherman, 451 F.3d 496, 503 (8th Cir. 2006). The United States Supreme Court

succinctly summarized the overriding consideration as follows:

       Stay is an intrusion into the ordinary processes of administration and judicial
       review … and accordingly is not a matter of right, even if irreparable injury
       might otherwise result to the appellant.

Nken v. Holder, 556 U.S. 418, 427 (2009). Failure on the part of the applicant/appellant to

satisfy all four factors leads to denial of stay request to stop a sale. Carroll v. Abide, 2015 WL

5320917, at *1 & *3 (M.D. La. 9/11/15) (movant seeking stay of sale and other orders must

prove all four factors); Cf. Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003) (party

seeking injunction must prove all four Dataphase factors); In re Breland, 2017 WL 4857420, at

*1 (Bankr. S.D. Ala. 10/25/17) (movant seeking stay of a trustee sale pending appeal bears

burden to demonstrate “satisfactory evidence on all four criteria and the failure to satisfy

one element is fatal to the motion”). Whether to grant a stay of course is discretionary with


                                                 2

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 57 of 80
the bankruptcy court. E.g., In re Frantz, 534 B.R. 378, 385 (Bankr. D. Idaho 2015) (in

reviewing an order dealing with stay request in a sale appeal, the appellate court merely

reviews if the trial court abused its discretion) (citations omitted); In re CPJFK, LLC, 496

B.R. 65, 68 (Bankr. E.D.N.Y. 2011) (in the context of an appeal from a sale order, whether

to grant a stay pending appeal “lies within the sound discretion of the court”) (citation

omitted); cf. Nken, 556 U.S. at 433 (stay is “an exercise of judicial discretion”). Many courts,

notably Bankruptcy Courts and District Courts, have dealt with and denied stay requests

from an appeal of a §363 sale order. E.g., In re Vu-Rose, 2016 WL 7480248 (C.D. Calif.

12/28/16) (District Court affirmed Bankruptcy Court’s denial of stay pending appeal of a

§363 Sale Order); In re TLFO, LLC, 2016 WL 10952497 (S.D. Fla. 12/14/16) (denying stay

pending appeal of sale order); In re Camp Arrowhead, 2010 WL 363773 (W.D. Texas

1/22/10) (same); In re R.J. Dooley Realty, Inc., 2010 WL 2076959 (Bankr. S.D.N.Y.

5/21/10) (same); Golf 255, Inc. v. Eggmann, 2007 WL 781916 (S.D. Ill. 3/14/07) (same); In

re VCR I, LLC, 2018 WL 2094301 (Bankr. S.D. Miss. 5/4/18) (same); In re Trans. World

Airlines Inc., 2001 WL 1820325, at **2-3 (Bankr. D. Delaware) (3/27/01) (same); In re

Edwards, 228 B.R. 573 (Bankr. E.D. Pa. 1999) (same); In re Roth American, Inc., 90 B.R. 94

(Bankr. M.D. Pa. 1988) (same) 4. Four Keys submits application of the four familiar

Dataphase factors leads to the conclusion the stay request should be denied.


4
  Four Keys does not contend there is no reported decisions granting stays pending appeals of sale orders. But Four
Keys submits those decisions are few and far between and are distinguishable. For example, In re Revel AC, Inc.,
802 F.3d 558 (3d Cir. 2015), is a 2-1 split Panel decision that overruled the Trial Court’s denial of a request for stay
pending appeal. That decision dealt with a §363 sale and also considered the impact of a tenant’s rights under
§365(h). See id. at 562 (tenant/appellant did not oppose sale, but only attempted to block the sale that would strip the
tenant’s lease rights, relying on §365(h)). No §365 issue is present in the case at bar. More importantly, the Third
Circuit majority found irreparable harm to the movant because not staying the appeal would result in the
tenant/movant losing its ability to “operate … a profitable business.” Id. at 572. The Debtor in the case at bar could
not even pay taxes, insurance, fees, administrative costs, and the Debtor lacked capital. In re McQuillen Place Co.,
LLC., 609 B.R. 823, 831 (Bankr. N.D. Iowa 2019). This case is legally distinguishable from Revel AC, and is a
factual far cry from the situation in Revel AC.

                                                           3

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 58 of 80
         A.       Likelihood of Success on the Merits

         In considering a stay request pending appeal, the most important Dataphase factor is

the likelihood of success on the merits. Shrink Missouri Government, 151 F.3d at 764. In that

light, C & R seeks a stay based solely on its pending Motion for Partial Withdrawal of

Reference. See C & R Motion for Stay (Dkt # 158) (citing to and referring only to its Motion

for Reference Withdrawal, and nothing else). Four Keys has filed its Resistance to that

Motion for Reference Withdrawal, and that Resistance is incorporated herein as if set forth

verbatim. Based on that Resistance, Four Keys submits C & R is not likely to succeed on its

Motion for Reference Withdrawal.

         B.       Irreparable Injury

         First and foremost, the Supreme Court teaches simply showing “some possibility of

irreparable injury” does not satisfy this factor. Nken, 556 U.S. at 434-35. Second, C & R

merely urges somehow its “rights in valuable property (its copyright) will be clouded.”

Precisely (or even approximately) how much is the “cloud” costing C & R is unknown, un-

stated, and un-quantified. This “cloud” is at best a “possibility of harm” that the Supreme

Court found to be insufficient. In fact, while C & R’s Proof of Claim 5 #7 asserts an amount

of $2.5 million, the Proof of Claim had appended to it pages of invoices for supplies and

materials and fees, and in fact the calculation appended to C & R’s Proof of Claim was

simply a tally of the invoices for fees and purchases of supplies and materials. And while C

& R filed Proof of Claim #7 and referred to copyright, the Claim was not appended by any

document such as the license or any termination, nor did it quantify any claim for



5
 By filing Proofs of Claim, C & R voluntarily submitted itself to the jurisdiction of this Court, and Wellness Intl
Network, Ltd. v. Sharif, 575 U.S. 665 (2015) teaches “Article III is not violated when the parties knowingly and
voluntarily consent to adjudication by a bankruptcy judge.”

                                                          4

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 59 of 80
infringement, other than stating the exact $2.5 million figure displayed in Claim #7 (which

dealt with supplies and materials). In sum, to this date C & R has not filed and has not

disclosed anywhere what infringement it may have suffered or the amount of any damage.

The burden is on C & R to demonstrate “irreparable injury.” C & R’s Stay Request was

supported by no calculation, no estimate, and most importantly, no affidavit. At best one

can only surmise, with no factual, evidentiary, or quantitative basis, that C & R may

somehow suffer infringement. The state of the record and the mere presence of a “cloud”

are a far cry from shouldering proof of irreparable injury.

       C.     Substantial Harm

       With respect to the element of “substantial harm to other litigants,” the inquiry

focuses on harm caused by issuing a stay of the Sale Order pending appeal. In re Trans.

World Airlines, Inc., 2001 WL 1820325, at *10. In the case at bar, the Trustee and the Estate

stand to receive at least $150,000 free and clear from the sale. This case has been pending

since April 2019. Without the $150,000, the Trustee cannot administer this case. Placing the

Trustee in a position to not administer this case and effectively hold the administration of

the case in abeyance, while the appeal winds its way through at least two tribunals, will

harm and substantially delay the interests of the Estate, the Trustee, and unsecured

creditors. Substantial harm therefore will be inflicted to the Trustee. C & R cannot sustain

the “substantial harm” prong of the Dataphase factors.

       D.     Public Interest

       As urged by the Iowa Department of Economic Development, the public interest of

the State of Iowa is to encourage construction of apartment buildings so that as the State




                                               5

   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 60 of 80
emerges from the current health crisis, there will be housing available6. No one at the April

8, 2020 hearing before this Court voiced any other public interest. The record therefore

convincingly demonstrates it is in the public’s interest to allow the sale to proceed. Further,

“public interest in upholding the integrity of judicial sales and paying creditors outweighs

any interest an out-of-possession principal has in retaining control over the debtor’s assets.” 7

In re Sandia Resorts, Inc., 2017 WL 1067749, at *5 (Bankr. D.N.M. 3/21/2017).

        In sum, given the arguments 8 asserted in this Resistance, and also the arguments

contained in Four Keys’ Resistance against C & R’s Motion for Partial Withdrawal of

Reference, the Stay Request should be denied.

                                                   III.       BOND

        To the extent, if at all, that F.R.C.P. 62 somehow applies, Rule 62(b) provides a stay

“takes effect when the court approves the bond or other security.” C & R’s Motion did not

mention or offer any bond. In an analogous situation involving a bond necessary to stay a

judgment on appeal, this Court in Saracheck v. Luana Savings Bank (In re Agriprocessors, Inc.)

2016 WL 1554974 (Bankr. N.D. Iowa 4/13/2016) set forth the principles used to determine

the amount of a bond pending appeal, viz. generally the bond should be the full amount, and

the burden is on the appellant to demonstrate otherwise. In Agriprocessors, the amount of the

Judgment was approximately $1,600,000, and so the bond was set at $1,600,000. In the case

at bar, the sale price is $1,100,000. The amount of the bond should therefore be at least

$1,100,000, plus the $18,000 of monthly accrual of real estate taxes, assuming, but not

conceding, that a stay should otherwise issue. Even if (but not conceding) a stay is somehow


6
  Pictures of the Property are appended hereto, showing the almost-complete state of the building.
7
  C & R is not the Debtor’s principal. But James Gray is a principal in C & R, see C & R Proof of Claim #7, and
James Gray is a 40% equity holder in the Debtor. See Debtor’s Statement of Financial Affairs Q#28 (Dkt #20).
8
  Notably C & R submitted no fact and no affidavit with its Motions – it supplied at most only legal arguments.

                                                          6

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 61 of 80
otherwise proper, until and unless a $1,100,000++ bond is posted, no stay should be

imposed.

                             IV.      UNTIMELINESS AND MOOTNESS

         This Court’s sale order was stayed for 14 days pursuant to F.R.B.P. 6004(h). The sale

order was entered on April 9, 2020, and so the F.R.B.P. 6004(h) 14-day stay expired on

April 23, 2020. Therefore, on April 24, 2020, there was no Rule 6004(h) stay. While C & R

did file its Motion for Stay on April 23, 2020, no Request for Expedited Hearing was filed,

see Bankr N. D. Iowa L.R. 9073-2, no stay was ordered 9, and no bond was posted. Cf.

F.R.C.P. 62(b) (if, but not conceding, Rule 62 applies, stay effective only when bond is

approved by the Court). And no one else has sought or obtained any stay10. Hence, the sale

closed on April 24, 2020. See Status Report (Dkt #164, 4/27/2020). Given the sale closing,

there is nothing to stay. The Motion for Stay should be denied as moot. Further, C & R filed

its Motion for Stay at 7:27 P.M. on April 23, 2020, i.e. literally 4.5 hours before the

expiration of the 14-day stay period on April 23, 2020. Nothing is evident to demonstrate

why C & R did not file or could not have filed its Motion for Stay, Motion for Reference

Withdrawal, or its Motion for Reconsideration earlier11, such as during the 14-day F.R.B.P.

6004(h) stay period. The Motion for Stay is simply untimely, is moot, and should be denied.


9
  Again, C & R cited to no Rule in its Motion for Stay. If the Motion was based on F.R.B.P. 9024 and F.R.C.P. 60,
Rule 60(c)(2) specifically provides the filing of a Rule 60 Motion “does not affect the judgment’s finality or suspend
its operation.”
10
   Equity Holders Thomson/Gray did file their own Motion for Reconsideration, but (a) they did not file any Stay
Request and (b) they did not join in any Stay Request.
11
   Four Keys submits C & R surely understands and is acutely aware of litigation tactic. Two examples are evident:
First, while Trustee Smith was in the midst of seeking a Sale by issuing his Bid Proposal in February, C & R on
March 5, 2020, filed in Federal District Court, via its Attorney Charles Thomson, Complaint #20-2016, naming First
Security Bank & Trust Company and its officers and employees (individually) as Defendants, alleging theories of
Interference, and seeking a jury trial. Second, after C & R filed its Motions in this Court in April 23, the next
afternoon C & R’s counsel from Texas issued a “WARNING” letter, addressed to Trustee Smith personally and also
the Bank’s counsel, threatening to sue Trustee Smith and Bank’s counsel for allegedly contributing to copyright
infringement. A copy of that letter is appended hereto as if set forth verbatim. At a minimum, this record
demonstrates C & R is familiar with and uses litigation devices, and C & R is by no means unfamiliar with the

                                                          7

    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 62 of 80
         WHEREFORE, Four Keys, LLC respectfully prays this Court enter and enroll an

Order denying C & R’s Motion for Stay Pending Appeal or condition the issuance of any

stay on the posting of a bond in the amount of at least $1,100,000 + $18,000 @ month, and

for such other relief as may be just and proper under the premises.




                                                                   /s/ Eric W. Lam
                                                           Eric W. Lam, AT0004416
                                                           Eric J. Langston, AT0014001
                                                           SIMMONS PERRINE MOYER BERGMAN PLC
                                                           115 Third Street SE, Suite 1200
                                                           Cedar Rapids, IA 52401
                                                           Tel: 319-366-7641; Fax: 319-366-1917
                                                           elam@simmonsperrine.com
                                                           elangston@spmblaw.com
                                                           ATTORNEYS FOR FOUR KEYS, LLC


                                                Certificate of Service


       The undersigned certifies, under penalty of perjury, that on this 6th day of May, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                     /s/ Kelly Carmichael

Larry S. Eide; Brad Kruse; Charles Thomson; Charles L. Smith; Monica L. Clark; Brandon
Gray; J D Haas; Laura Hyer; Donald H. Molstad; Judith O’Donohoe; Christine B. Skilton;
Bradley Sloter; L. Ashley Zubal; Rita Grimm (by email)

First Security – McQuillen/Pldgs/Drafts/Four Keys Resistance to C&R Mtn to Stay.050520.2114.ewl




litigation process. One can only wonder why C & R waited till 4.5 hours before the expiration of a “free” 14-day
stay to file its Motions.

                                                               8

     Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 63 of 80
Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 64 of 80
Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 65 of 80
Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 66 of 80
                                          April 24, 2020

Via e-mail

Charles L. Smith, Trustee
Telpner Peterson Law Firm, LLP
25 Main Place, Suite 200
Council Bluffs, IA 51502-0248
csmith@telpnerlaw.com

Eric Lam, Esq.
Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, Iowa 52401-1266
Telephone: (319) 896-4018
Fax: (319) 366-1917
elam@simmonsperrine.com

Larry S. Eide, Esq.
Pappajohn, Shriver, Eide & Nielsen PC
103 E State St # 800
Mason City, IA 50401
eide@pappajohnlaw.com

               Re:    In re: McQuillen Place Company, LLC
                      Cornice & Rose International, Inc.
                      Notice of Copyright and Copyright Infringement Warning

Gentlemen:

       The undersigned has been engaged by Cornice & Rose International, Inc. (“C&R”) to
deal with your and your clients’ intentional and willful disregard of C&R’s architectural works
copyrights.

        C&R is the owner of the architectural works copyrights associated with the building it
designed for McQuillen Place (the “Building”). It has not assigned its copyrights to anyone, and
its license to the debtor terminated long ago. Under the Architectural Works Copyright
Protection Act of 1990 (the “AWCPA”), C&R’s architectural works copyright extends to any
embodiment of the building design, including the Building itself. It has thus been the law for
almost thirty years that a building constructed without the permission of the copyright owner is
an infringing copy of the protected work, and the construction, sale, and rental of such a building
are all acts of copyright infringement. Further, those who with knowledge of a copyright,
nevertheless induce, abet, or otherwise assist others to infringe that copyright are also liable as


   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 67 of 80
Messrs. Smith, Lam, and Eide
April 24, 2020
Page 2


contributory infringers.

       After the Trustee filed a Section 363 motion to sell the property that includes the
Building, C&R and its counsel advised you of its copyrights, and warned you that the further
construction or sale of the building would be acts of copyright infringement. In response, you
purported to deal with this issue by inserting language in the sale order that purported to
authorize the continued construction of the building (and enjoin the assertion of claims for
postpetition acts of copyright infringement) so long as the purchasers of the building did not use
C&R’s plans.

        As raised in C&R’s Motion for Reconsideration and its Motion to Withdraw Reference
(and, if necessary, will be raised in every possible appellate vehicle), the approach you led the
Bankruptcy Court to adopt is contrary to law. First, the bankruptcy court simply does not have
the power to authorize or immunize future violations of federal law, especially violations
committed by third parties. As courts have observed, bankruptcy law does not authorize
violations of the law, such as “selling patented products or, say, going into the cocaine
distribution business.” Matter of Mahurkar Double Lumen Hemodialysis Catheter Patent Litig.,
140 B.R. 969, 977 (N.D. Ill. 1992). Just as the Bankruptcy Court does not have the power to
immunize a purchaser of contaminated real estate from CERCLA liability via a Section 363
order (notwithstanding that doing so might have tremendous value to the estate), it similarly
cannot authorize the purchaser of an infringing building to violate Title 17, nor can it insulate
those who induce, abet, or otherwise cause such infringement from liability.

       Second, the approach you postulated to the Bankruptcy Court is completely at odds with
the AWCPA and nearly thirty years of caselaw. Prior to the AWCPA, it was indeed possible to
lawfully construct a building designed by someone else without their permission, so long as it
was done without “copying” their technical drawings. However, that changed with the adoption
of the AWCPA. See generally Scholz Design, Inc. v. Sard Custom Homes, LLC, 691 F.3d 182,
188-90 (2d Cir. 2012) (discussing the history and effect of the AWCPA). Your approach simply
ignores this seminal change in the law.

        Third, to the extent that you believe that the Bankruptcy Court can force C&R to license
its works to the trustee, you are mistaken. Nothing in the Bankruptcy Code provides for that.
The Copyright Act provides for involuntary “forced” licenses in only very narrow situations
(such as “mechanical” licenses of music compositions), but none of those provisions could
possibly apply here. Indeed, the Supreme Court declined to expand forced licenses for exactly
this reason: if Congress has not provided such a remedy, the courts cannot create it. See
generally PATRY, W., PATRY ON COPYRIGHTS § 10.86 (West 2020) detailing the history of Sony
Corp. of America v. Universal City Studios, Inc., 104 S.Ct. 774 (1984) based on the Justices draft
opinions and correspondence).

      Finally, your ad hoc additions to the Sale Order that added relief not sought in the Sale
Motion put this matter squarely within the realm of disputes subject to a 28 U.S.C. § 157(d)


    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 68 of 80
Messrs. Smith, Lam, and Eide
April 24, 2020
Page 3


mandatory withdrawal of the reference. Because this matter requires mandatory withdrawal of
the reference, the Bankruptcy Court lacks jurisdiction over it.

        As noted in prior communications to you, if the trustee wishes to sell the property to a
purchaser who intends to “scrape” the unfinished Building and construct an entirely new
structure, that is one thing (in which case your additions to the order were not needed).
However, to the extent that the Trustee wishes to maximize the value of the unfinished Building
by selling it to a purchaser who can lawfully complete it, he can do so only with C&R’s
permission.

       If you have any questions, please feel free to contact me. Otherwise, we trust you will
abide by federal law, and know that we will seek relief against all involved if you do not.

                                            Very truly yours,

                                            /s/ Louis K. Bonham
                                            Louis K. Bonham
cc:     Bradley Kruse, Esq.                 via e-mail
        Mr. James Gray                      via e-mail




      Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 69 of 80
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA

In re:                              )                  Chapter 7
                                    )
MCQUILLEN PLACE COMPANY, LLC )                         Case No. 19-00507
                                    )
      Debtor.                       )                  Honorable Thad J. Collins
                                    )
                                    )                  MOTION FOR ADMISSION
                                    )                  PRO HAC VICE
                                    )
___________________________________ )

         Louis K. Bonham, a lawyer who is not a member of the bar of this District, moves to

appear in this case pro hac vice on behalf of Cornice & Rose International, LLC (“C&R”). Mr.

Bonham states that his firm has been retained as counsel for C&R. Mr. Bonham further states

that he is a member in good standing of the Bar of the State of Texas and is admitted to practice

in all State and Federal Courts in Texas. In addition, Mr. Bonham is admitted to practice before

the United States Supreme Court, the United States Courts of Appeals for the Second, Fourth,

Fifth, Eleventh and Federal Circuits, the United States District Courts for the District of

Colorado, the Eastern District of Michigan, and the Southern District of Indiana. Mr. Bonham

further states that he agrees to submit to and comply with all provisions and requirements of the

rules of conduct applicable to lawyers admitted to practice before the State and Federal Courts of

Iowa in connection with his pro hac vice representation in this case. Mr. Bonham further states

that he is not currently suspended and has not been disbarred in any court.

         Mr. Bonham further states that he will comply with the associate counsel requirements of

Local Rule 2090-1 by associating with Mr. Bradley R. Kruse of the law firm Dickinson,

Mackaman, Tyler & Hagen, P.C. Mr. Kruse is currently in good standing as a lawyer admitted

to practice in the State of Iowa (and the State of Illinois), and is admitted to the Bar of this




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 70 of 80
District. In addition, Mr. Kruse is admitted to practice before the United States Supreme Court,

the Unites States Courts of Appeals for the Sixth, Seventh and Eighth Circuits, the United States

District Courts for the Northern District of Iowa, the Southern District of Iowa, and the Northern

District of Illinois (including Trial Bar). Mr. Kruse has entered his Appearance on behalf of

C&R in this case.

       Mr. Bonham is aware of the requirement in Local Rule 2090-1 that a letter or certification

from his bar association confirming his present good standing status is required, and he will be

submitting such letter or certificate within 21 days of the filing of this Motion in compliance said

Local Rule. Mr. Bonham further states that he can be contacted at the following location: Osha

Liang LLP, Two Houston Center, Suite 3500, 909 Fannin St., Houston, TX 77010; Telephone:

(713) 228-8600; Facsimile: (713) 228-8778.

                                              Respectfully submitted,

                                              By:      /s/ Bradley R. Kruse
                                                    Bradley R. Kruse, AT00004483
                                                    Dickinson, Mackaman, Tyler & Hagen, P.C.
                                                    699 Walnut St., Ste. 1600
                                                    Des Moines, IA 50309
                                                    Telephone: (515) 246-4505
                                                    Facsimile: (515) 246-4550
                                                    e-mail: bkruse@dickinsonlaw.com

                                              By:      /s/ Louis K. Bonham
                                                    Louis K. Bonham, Texas Bar No. 02597700
                                                    OSHA LIANG, LLP
                                                    Two Houston Center
                                                    909 Fannin Street, Suite 3500
                                                    Houston, Texas 77010
                                                    Telephone: (713) 228-8600
                                                    Facsimile: (713) 228-8778
                                                    e-mail: mattm@restructuringshop.com

                                              Counsel to Cornice & Rose International, LLC




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 71 of 80
                              CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 6th day of May, 2020.



                                           /s/ Tiffany Roosa




   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 72 of 80
                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF IOWA


    In re:
                                                       BKY 19-00507-TJC
    McQuillen Place Company, LLC,                      Chapter 7

                            Debtor.


     RESPONSE OF THE CITY OF CHARLES CITY, IOWA TO THE (1) MOTION OF
    CORNICE & ROSE INTERNATIONAL, LLC, FOR RECONSIDERATION OF ORDER
    DATED APRIL 9, 2020, (2) MOTION FOR RECONSIDERATION OF ORDER, AND (3)
     MOTION OF CORNICE & ROSE INTERNATIONAL, LLC, FOR STAY PENDING
        DETERMINATION OF PARTIAL WITHDRAWAL OF THE REFERENCE




             COMES NOW the City of Charles City, Iowa and hereby submits its response to the: (1)

Motion of Cornice & Rose International, LLC, for Reconsideration of Order Dated April 9, 2020

(the “C&R Motion for Reconsideration”) [DKT 155], (2) Motion for Reconsideration of Order

(the “Thomson Motion for Reconsideration”) [DKT 156], and (3) Motion of Cornice & Rose

International, LLC, for Stay Pending Determination of Partial Withdrawal of the Reference (the

“Stay Motion” and together with the C&R Motion for Reconsideration and the Thomson Motion

for Reconsideration, the “Motions”) [DKT 158].

             On April 9, 2020, this Court entered an order [DKT 154] approving the sale of 123 N. Main

Street, a.k.a. McQuillen Place (the “Project”), to First Security Bank & Trust Company (together

with its permitted assignees, the “Purchaser”). As set forth in the Status Report filed by the

Purchaser on April 27, 2020 [DKT 164], the sale now has closed. The Purchaser recently paid the

sidewalk repair costs incurred by the City in connection with the Project in 2018.1


1
   The sidewalk repair costs were included in the proof of claim filed by the Floyd County
Treasurer, as Claim No. 13-1.


4847-7778-6043\4
       Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 73 of 80
       The sale to the Purchaser presents a viable path to completing the Project. As this Court is

aware, the Project has been unfinished for years. Any further delays in the completion of the

Project will (1) increase the likelihood of it becoming unsalvageable; and (2) negatively affect the

community. It is in the best interests of the citizens of Charles City that the Purchaser is permitted

to complete the Project.

       WHEREFORE, the City of Charles City, Iowa respectfully requests that this Court deny

the Motions and grant such other relief as may be just and proper.

 Dated: May 7, 2020                                   DORSEY & WHITNEY LLP



                                                      By e/ Monica Clark ____________________
                                                         Monica Clark (#AT0013338)
                                                         Suite 1500, 50 South Sixth Street
                                                         Minneapolis, MN 55402-1498
                                                         Telephone: (612) 340-2600
                                                         Facsimile: (612) 340-2643

                                                         Attorneys for The City of Charles City,
                                                         Iowa




                                                  2
    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 74 of 80
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA


 In re:
                                                 BKY 19-00507-TJC
 McQuillen Place Company, LLC,                   Chapter 7

                       Debtor.


                         UNSWORN CERTIFICATE OF SERVICE


       I, Monica Clark, of Dorsey & Whitney LLP, declare that, on May 7, 2020, I caused the
following document:

          RESPONSE OF THE CITY OF CHARLES CITY, IOWA TO THE (1) MOTION OF
          CORNICE & ROSE INTERNATIONAL, LLC, FOR RECONSIDERATION OF
          ORDER DATED APRIL 9, 2020, (2) MOTION FOR RECONSIDERATION OF
          ORDER, AND (3) MOTION OF CORNICE & ROSE INTERNATIONAL, LLC,
          FOR STAY PENDING DETERMINATION OF PARTIAL WITHDRAWAL OF
          THE REFERENCE

to be filed electronically with the Clerk of Bankruptcy Court through ECF, and that ECF will send
an e-notice of the electronic filing to all ECF participants.

 Dated: May 7, 2020                              DORSEY & WHITNEY LLP



                                                 By e/ Monica Clark ____________________
                                                    Monica Clark (#AT0013338)
                                                    Suite 1500, 50 South Sixth Street
                                                    Minneapolis, MN 55402-1498
                                                    Telephone: (612) 340-2600
                                                    Facsimile: (612) 340-2643

                                                      Attorneys for The City of Charles City,
                                                      Iowa




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 75 of 80
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

IN RE                                       )    CHAPTER 7
                                            )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,               )
                                            )    TRUSTEE’S JOINDER IN RESISTANCE,
        Debtor.                             )    OBJECTION, AND REPLY OF FOUR
                                            )    KEYS, LLC (DOCKET NO. 166) TO
                                            )    MOTION FOR RECONSIDERATION


      COMES NOW, Charles L. Smith, the Trustee in the above proceeding, and hereby
respectfully joins the Resistance, Objection, and Reply of Four Keys, LLC (Docket No. 166) to
Motion for Reconsideration.

       WHEREFORE, Trustee prays that the Court grant his request to join in the pleading set
forth above; and for such further relief as the Court may deem just and equitable under the
circumstances.


DATED: May 7, 2020                        /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com


                               CERTIFICATE OF SERVICE

     The undersigned hereby certifies under penalty of perjury, that a copy of this
document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing on the 7th day of May, 2020.



                                          /s/ Cathy Templeton




   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 76 of 80
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

IN RE                                       )    CHAPTER 7
                                            )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,               )
                                            )    TRUSTEE’S JOINDER IN RESISTANCE,
        Debtor.                             )    OBJECTION, AND RESPONSE OF
                                            )    FOUR KEYS, LLC (DOCKET NO. 167)
                                            )    TO MOTION FOR WITHDRAWAL OF
                                            )    REFERENCE


       COMES NOW, Charles L. Smith, the Trustee in the above proceeding, and hereby
respectfully joins the Resistance, Objection, and Response of Four Keys, LLC (Docket No. 167)
to Motion for Withdrawal of Reference.

       WHEREFORE, Trustee prays that the Court grant his request to join in the pleading set
forth above; and for such further relief as the Court may deem just and equitable under the
circumstances.


DATED: May 7, 2020                        /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com


                               CERTIFICATE OF SERVICE

     The undersigned hereby certifies under penalty of perjury, that a copy of this
document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing on the 7th day of May, 2020.



                                          /s/ Cathy Templeton




   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 77 of 80
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

IN RE                                       )    CHAPTER 7
                                            )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,               )
                                            )    TRUSTEE’S JOINDER IN RESISTANCE,
        Debtor.                             )    OBJECTION, AND RESPONSE OF
                                            )    FOUR KEYS, LLC (DOCKET NO. 168)
                                            )    TO MOTION FOR RECONSIDERATION
                                            )    OF ORDER


       COMES NOW, Charles L. Smith, the Trustee in the above proceeding, and hereby
respectfully joins the Resistance, Objection, and Response of Four Keys, LLC (Docket No. 168)
to Motion for Reconsideration of Order.

       WHEREFORE, Trustee prays that the Court grant his request to join in the pleading set
forth above; and for such further relief as the Court may deem just and equitable under the
circumstances.


DATED: May 7, 2020                        /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com


                               CERTIFICATE OF SERVICE

     The undersigned hereby certifies under penalty of perjury, that a copy of this
document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing on the 7th day of May, 2020.



                                          /s/ Cathy Templeton




   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 78 of 80
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

IN RE                                       )    CHAPTER 7
                                            )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,               )
                                            )    TRUSTEE’S JOINDER IN RESISTANCE,
        Debtor.                             )    OBJECTION, AND RESPONSE OF
                                            )    FOUR KEYS, LLC (DOCKET NO. 169)
                                            )    TO MOTION FOR STAY


       COMES NOW, Charles L. Smith, the Trustee in the above proceeding, and hereby
respectfully joins the Resistance, Objection, and Response of Four Keys, LLC (Docket No. 169)
to Motion for Stay.

       WHEREFORE, Trustee prays that the Court grant his request to join in the pleading set
forth above; and for such further relief as the Court may deem just and equitable under the
circumstances.


DATED: May 7, 2020                        /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com


                               CERTIFICATE OF SERVICE

     The undersigned hereby certifies under penalty of perjury, that a copy of this
document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing on the 7th day of May, 2020.



                                          /s/ Cathy Templeton




   Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 79 of 80
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

In re:                             )                 Chapter 7
                                   )
MCQUILLEN PLACE COMPANY, LLC, )                      Case No. 19-00507
                                   )
      Debtor.                      )                 Honorable Thad J. Collins
                                   )
                                   )                 ORDER GRANTING MOTION
                                   )                 FOR ADMISSION PRO HAC VICE
                                   )
__________________________________ )


         This matter coming before the Court upon the motion (the “Motion”) of Louis K. Bonham

to appear in this case pro hac vice on behalf of Cornice & Rose International, LLC; the Court

having reviewed and considered the Motion; notice of the Motion being sufficient; the Court

finding that the Motion complies with applicable statutes and rules, and the Court being otherwise

fully advised in the premises; and good cause appearing therefore;

         It is hereby ORDERED that:

         1.     The Motion is granted.

         2.     Louis K. Bonham is hereby authorized to appear in this case pro hac vice on behalf

of the Cornice & Rose International, LLC.

                                 7 2020
         Dated and Entered: May ___,



                                             _________________________________________
                                             THE HONORABLE THAD J. COLLINS
                                             UNITED STATES BANKRUPTCY JUDGE




    Case 6:20-cv-02041-CJW-KEM Document 12-7 Filed 07/07/20 Page 80 of 80
